Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

Dated as of July 25, 2013

among

THERMO FISHER SCIENTIFIC INC.

and

CERTAIN SUBSIDIARIES,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent and Swing Line Lender

BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A.,

as L/C Issuers,

and

The Other Lenders Party Hereto

BARCLAYS BANK PLC and JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES LLC, and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., and

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      26   

1.03

   Accounting Terms      27   

1.04

   Rounding      27   

1.05

   Exchange Rates; Currency Equivalents      27   

1.06

   Additional Alternative Currencies      28   

1.07

   Change of Currency      29   

1.08

   Times of Day      29   

1.09

   Letter of Credit Amounts      29    ARTICLE II. THE COMMITMENTS AND CREDIT
EXTENSIONS      29   

2.01

   Committed Loans      29   

2.02

   Borrowings, Conversions and Continuations of Committed Loans      30   

2.03

   Letters of Credit and Bankers’ Acceptances      32   

2.04

   Swing Line Loans      41   

2.05

   Prepayments      44   

2.06

   Termination or Reduction of Commitments      45   

2.07

   Repayment of Loans      46   

2.08

   Interest      46   

2.09

   Fees      47   

2.10

   Computation of Interest and Fees      47   

2.11

   Evidence of Debt      47   

2.12

   Payments Generally; Administrative Agent’s Clawback      48   

2.13

   Sharing of Payments by Lenders      50   

2.14

   Designated Borrowers      50   

2.15

   Extension of Maturity Date      53   

2.16

   Increase in Commitments      55   

2.17

   Cash Collateral      56   

2.18

   Defaulting Lenders      57    ARTICLE III. TAXES, YIELD PROTECTION AND
ILLEGALITY      59   

3.01

   Taxes      59   

3.02

   Illegality      63   

3.03

   Inability to Determine Rates      64   

3.04

   Increased Costs; Reserves on Eurocurrency Rate Loans      64   

3.05

   Compensation for Losses      66   

3.06

   Mitigation Obligations; Replacement of Lenders      67   

3.07

   Survival      67    ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   
  67   

4.01

   Conditions of Closing      67   

4.02

   Conditions to all Credit Extensions      69   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     70   

5.01

   Existence, Qualification and Power      70   

5.02

   Authorization; No Contravention      70   

5.03

   Governmental Authorization      70   

5.04

   Binding Effect      70   

5.05

   Financial Statements; No Material Adverse Effect      70   

5.06

   Litigation      71   

5.07

   Ownership of Property; Liens      71   

5.08

   Environmental Compliance      71   

5.09

   Insurance      71   

5.10

   Taxes      71   

5.11

   ERISA Compliance      72   

5.12

   Margin Regulations; Investment Company Act      72   

5.13

   Disclosure      72   

5.14

   Compliance with Laws      73   

5.15

   Taxpayer Identification Number; Other Identifying Information      73   

5.16

   Representations as to Foreign Obligors      73   

5.17

   OFAC      74   

ARTICLE VI. AFFIRMATIVE COVENANTS

     74   

6.01

   Financial Statements      74   

6.02

   Certificates; Other Information      75   

6.03

   Notices      76   

6.04

   Payment of Obligations      76   

6.05

   Preservation of Existence, Etc.      76   

6.06

   Maintenance of Properties; Maintenance of Insurance      77   

6.07

   Compliance with Laws      77   

6.08

   Inspection Rights; Books and Records      77   

6.09

   Use of Proceeds      77   

6.10

   Approvals and Authorizations      77   

ARTICLE VII. NEGATIVE COVENANTS

     77   

7.01

   Liens      77   

7.02

   Subsidiary Indebtedness      79   

7.03

   Fundamental Changes      80   

7.04

   Dispositions      81   

7.05

   Transactions with Affiliates      82   

7.06

   Consolidated Leverage Ratio      82   

7.07

   Consolidated Interest Coverage Ratio      82   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     82   

8.01

   Events of Default      82   

8.02

   Remedies Upon Event of Default      84   

8.03

   Application of Funds      85   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE IX. ADMINISTRATIVE AGENT

     86   

9.01

   Appointment and Authority      86   

9.02

   Rights as a Lender      86   

9.03

   Exculpatory Provisions      86   

9.04

   Reliance by Administrative Agent      87   

9.05

   Delegation of Duties      88   

9.06

   Resignation of Administrative Agent; Resignation of L/C Issuers      88   

9.07

   Non-Reliance on Administrative Agent and Other Lenders      90   

9.08

   No Other Duties, Etc.      90   

9.09

   Administrative Agent May File Proofs of Claim      90   

9.10

   Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements      91
  

ARTICLE X. MISCELLANEOUS

     91   

10.01

   Amendments, Etc.      91   

10.02

   Notices; Effectiveness; Electronic Communication      92   

10.03

   No Waiver; Cumulative Remedies; Enforcement      94   

10.04

   Expenses; Indemnity; Damage Waiver      94   

10.05

   Payments Set Aside      97   

10.06

   Successors and Assigns      97   

10.07

   Treatment of Certain Information; Confidentiality      101   

10.08

   Right of Setoff      103   

10.09

   Interest Rate Limitation      103   

10.10

   Counterparts; Integration; Effectiveness      104   

10.11

   Survival of Representations and Warranties      104   

10.12

   Severability      104   

10.13

   Replacement of Lenders      104   

10.14

   Governing Law; Jurisdiction; Etc.      105   

10.15

   Waiver of Jury Trial      106   

10.16

   No Advisory or Fiduciary Responsibility      106   

10.17

   Electronic Execution of Assignments and Certain Other Documents      107   

10.18

   USA PATRIOT Act Notice      107   

10.19

   Judgment Currency      107   

 

iii



--------------------------------------------------------------------------------

SCHEDULES   2.01   Commitments and Applicable Percentages 2.03(a)   L/C Issuer
Sublimit 2.03(b)   Existing Letters of Credit 2.14   Eligible Foreign
Subsidiaries 5.08   Environmental Matters 7.01   Existing Liens 7.02   Existing
Indebtedness 7.04   Permitted Dispositions 10.02   Administrative Agent’s
Office; Certain Addresses for Notices EXHIBITS   Form of   A   Committed Loan
Notice B   Swing Line Loan Notice C   Note D   Compliance Certificate E  
Assignment and Assumption F   Company Guaranty G   Designated Borrower Joinder
Agreement H   Designated Borrower Notice I   U.S. Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of July 25, 2013,
among THERMO FISHER SCIENTIFIC INC., a Delaware corporation (the “Company”),
certain Subsidiaries of the Company from time to time party hereto pursuant to
Section 2.14 (each a “Designated Borrower” and, together with the Company, the
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent and Swing Line Lender, and BARCLAYS BANK PLC, JPMORGAN
CHASE BANK, N.A. and BANK OF AMERICA, N.A. and certain other Lenders acting in
such capacity from time to time, as L/C Issuers.

R E C I T A L S

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptance Credit” means a commercial Letter of Credit in which the applicable
L/C Issuer engages with the beneficiary of such Letter of Credit to accept a
time draft.

“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the applicable L/C Issuer may require in
connection with the creation of Bankers’ Acceptances.

“Acquisition” means the acquisition by the Company, directly or indirectly
through one or more of its Subsidiaries, of all of the equity interests of the
Target pursuant to the Acquisition Agreement.

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of April 14, 2013, among the Company, Polpis Merger Sub Co. and the Target
(and all schedules, exhibits and annexes thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith).

“Act” has the meaning specified in Section 10.18.

“Additional Commitment Lender” has the meaning specified in Section 2.15(d).

“Adjusted Financial Covenant Date” means the date that the Acquisition is
consummated pursuant to the Acquisition Agreement.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euro,
Sterling, Swiss Franc, and Yen and each other currency (other than Dollars) that
is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.16(a).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18. If the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments; provided that (a) if the Applicable Percentage of any
Lender is being computed in connection with the Company Sublimit, such
computation will be made on the basis of such Lender’s commitment to the Company
Sublimit as a percentage (carried out to the ninth decimal place) of the
aggregate amount of the Company Sublimit then in effect, and (b) if the
Applicable Percentage of any Designated Lender is being computed in connection
with a Designated Borrower Sublimit, such computation will be made on the basis
of such Designated Lender’s commitment to such Designated Borrower Sublimit as a
percentage (carried out to the ninth decimal place) of the aggregate amount of
such Designated Borrower Sublimit then in effect. The initial Applicable
Percentage of each Lender with respect to the Aggregate Commitments is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following rate, expressed in
basis points per annum, corresponding to the applicable Debt Ratings as set
forth below:

 

Pricing

Level

  

Debt Ratings S&P/Moody’s

   Facility Fee     Applicable Rate
for
Eurocurrency Rate Loans
Letter of Credit Fee     Applicable Rate
for
Base Rate Loans   1    > A- / A3      0.100 %      0.900 %      0.000 %  2   
BBB+ / Baa1      0.125 %      1.125 %      0.125 %  3    BBB/Baa2      0.175 % 
    1.325 %      0.325 %  4    BBB-/Baa3      0.225 %      1.525 %      0.525 % 
5    < BB+ / Ba1      0.300 %      1.700 %      0.700 % 

“Debt Ratings” means, as of any date of determination, the ratings as determined
by the Rating Agencies of the Company’s non-credit-enhanced, senior unsecured
long-term debt; provided that (a) if the respective Debt Ratings issued by the
Rating Agencies differ by one level, then the Pricing Level for the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest); (b) if
the respective Debt Ratings issued by the Rating Agencies differ by more than
one level, then the Pricing Level that is one Pricing Level lower than the
higher of such Debt Ratings shall apply; (c) if the Company has only one Debt
Rating, then the Pricing Level that is one level lower than that of such Debt
Rating shall apply; and (d) if the Company does not have any Debt Rating,
Pricing Level 5 shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Ratings
effective as of the Closing Date. Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Debt Ratings shall be
effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change; provided, that if no such public announcement is made, such
change in the Applicable Rate shall be effective on the date the change in the
Debt Ratings is effective.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Barclays, JPMS and MLPFS in their capacity as joint lead
arrangers and joint Bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable fees, expenses, charges,
disbursements and other charges of any one law firm or external counsel (and one
regulatory counsel and one local counsel in each affected jurisdiction to the
extent reasonably necessary) and, solely in the case of an actual or potential
conflict of interest, one additional counsel (and one additional regulatory
counsel and one additional local counsel in each affected jurisdiction to the
extent reasonably necessary) to each Person affected by such conflict of
interest.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Australian Dollar” means lawful money of the Commonwealth of Australia.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankers’ Acceptance” means a time draft, drawn by the beneficiary under an
Acceptance Credit and accepted by the Applicable L/C Issuer upon presentation of
documents by the beneficiary of an Acceptance Credit pursuant to Section 2.03
hereof, in the standard form for bankers’ acceptances of such L/C Issuer.

“Barclays” means Barclays Bank PLC and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“BBSY” has the meaning set forth in the definition of “Eurocurrency Rate.”

“Beneficiary” means, in relation to a Letter of Credit, from time to time, the
initial beneficiary, a transferee beneficiary, a successor beneficiary, a
nominated bank, a negotiating bank or a confirming bank with respect to such
Letter of Credit, as applicable.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

4



--------------------------------------------------------------------------------

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Officer” means any Responsible Officer of the Company or assistant
treasurer of the Company or any other individual designated in writing by a
Responsible Officer of the Company (including officers of other Borrowers).

“Bridge Loan Facility” means that certain Credit Agreement dated as of May 31,
2013 among the Company, JPMorgan Chase Bank, N.A., as administrative agent, and
the lenders party thereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollar” means lawful money of Canada.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the applicable L/C
Issuers or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or other credit support reasonably satisfactory to the
Administrative Agent and the applicable

 

5



--------------------------------------------------------------------------------

L/C Issuer, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements in a pooling
arrangement or otherwise.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Designated Borrower, is a Lender or an
Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to a Cash Management Agreement with a Designated Borrower, in
each case in its capacity as a party to such Cash Management Agreement.

“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian Dollar banker’s acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on two (2) Business Days prior to the commencement of
such Interest Period on the “CDOR Page” (or any display substituted therefor) of
Reuters Monitor Money Rates Service (or such other page or commercially
available source displaying Canadian interbank bid rates for Canadian Dollar
bankers’ acceptances as may be designated by the Administrative Agent from time
to time) for a term equivalent to such Interest Period (or if such Interest
Period is not equal to a number of months, for a term equivalent to the number
of months closest to such Interest Period).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 40% or more of the equity securities of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis; or

(b) a majority of the members of the board of directors or other equivalent
governing body of the Company shall cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the Closing Date or
(ii) whose election by the board of directors of the Company, or whose
nomination for election by the shareholders of the Company, was approved by a
vote of at least a majority of the directors of the Company who were either
directors on the Closing Date or whose election or nomination was previously so
approved.

 

6



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate amount of the Commitments on the date hereof
is $1,500,000,000.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
F.

“Company Materials” has the meaning specified in Section 6.02.

“Company Sublimit” means, with respect to the Company at any time, an amount
equal to the Aggregate Commitments in effect at such time less the aggregate
amount of all Designated Borrower Sublimits in effect at such time. The Company
Sublimit is part of, and not in addition to, the Aggregate Commitments, and in
no event shall the Company Sublimit plus the aggregate amount of all Designated
Borrower Sublimits then in effect exceed the Aggregate Commitments.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following without duplication and to the extent
deducted in calculating such Consolidated Net Income: (i) income tax expense,
(ii) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (iii) depreciation and amortization
expense, (iv) amortization of intangibles and organization costs, (v)

 

7



--------------------------------------------------------------------------------

any extraordinary, unusual or non-recurring non-cash expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash losses on
sales of assets outside of the ordinary course of business), (vi) any
extraordinary, unusual or non-recurring cash expenses or losses to the extent
that they do not exceed, in the aggregate, $75,000,000 during such period,
(vii) stock-based compensation expense, and (viii) cash charges related to the
Acquisition (if consummated), including related integration costs of the Company
and its Subsidiaries, in an aggregate amount not to exceed $250,000,000 minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) interest income, (ii) any extraordinary, unusual or non-recurring
non-cash income or gains (including, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
non-cash gains on the sales of assets outside of the ordinary course of
business), (iii) any extraordinary, unusual or non-recurring cash income or
gains to the extent they exceed, in the aggregate, $75,000,000 during such
period, and (iv) income tax credits (to the extent not netted from income tax
expense).

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the total cash interest expense (including
that attributable to Capital Lease Obligations) of the Company and its
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Company and its Subsidiaries (excluding all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing but including net costs under Swap Contracts in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended; provided, however, that Consolidated EBITDA shall be
calculated on a Pro Forma Basis to give effect to the Acquisition (if
consummated) and any other acquisition or sale of a Subsidiary or operating
division thereof, in each case, for more than $50,000,000, to (b) Consolidated
Interest Expense as of such date.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) all Indebtedness of the Company and its Subsidiaries as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended; provided, however, that Consolidated EBITDA shall be calculated on a Pro
Forma Basis to give effect to the Acquisition (if consummated) and any other
acquisition or sale of a Subsidiary or operating division thereof, in each case,
for more than $50,000,000.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries, the net income (or loss) of the Company and its Subsidiaries,
determined on a consolidated basis and in accordance with GAAP.

“Consolidated Total Tangible Assets” means, as of any date of determination, the
total assets of the Company and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP, but excluding Intangible Assets.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

8



--------------------------------------------------------------------------------

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount of its outstanding Loans and such Lender’s participation in L/C
Obligations and Swing Line Loans at such time.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, each L/C Issuer, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit, Bankers’ Acceptances or Swing Line
Loans) within two Business Days of the date when due, (b) has notified the
Company, the Administrative Agent, any L/C Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of (i) the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or (ii) in the case of a solvent Lender, a precautionary
Undisclosed Administration with respect to such Lender, in any such case where
such ownership interest or action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.18(b)) as of the
date established therefor by the Administrative Agent in a

 

9



--------------------------------------------------------------------------------

written notice of such determination, which shall be delivered by the
Administrative Agent to the Company, each L/C Issuer, the Swing Line Lender and
each Lender promptly following such determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto. As of the Closing Date there are no Designated Borrowers.

“Designated Borrower Joinder Agreement” has the meaning specified in
Section 2.14.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Sublimit” means, with respect to any Designated Borrower at
any time, an amount equal to the sum of the Commitments of all applicable
Designated Lenders to such Designated Borrower in effect at such time, but not
to exceed the Designated Borrower Sublimit for such Designated Borrower then in
effect pursuant to Section 2.14. The Designated Borrower Sublimit of any
Designated Borrower is part of, and not in addition to, the Aggregate
Commitments, and in no event shall the Company Sublimit plus the aggregate
amount of all Designated Borrower Sublimits then in effect exceed the Aggregate
Commitments.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanctions.

“Designated Lenders” has the meaning specified in Section 2.14.

“Disposition” or “Dispose” means the sale, transfer, license (excluding any
license of intellectual property in the ordinary course of business), lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith but excluding any (a) equity issuances, or
(b) dividends or distributions to any holders of equity interests.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or an L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Foreign Subsidiary” means each of the directly or indirectly
wholly-owned Foreign Subsidiaries of the Company organized under the laws of one
of the jurisdictions set forth on Schedule 2.14 hereto.

 

10



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, or legally binding governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan:

(i) in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the British Bankers Association LIBOR rate
or the successor thereto as approved by the Administrative Agent if the British
Bankers Association is no longer making a LIBOR rate available (“LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time) at or about 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; provided that if such rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in the relevant currency for delivery on the first
day of such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at or about 11:00 a.m. (London time) two (2) Business Days prior
to the commencement of such Interest Period; and

 

11



--------------------------------------------------------------------------------

ii) in the case of Non-LIBOR Quoted Currencies:

denominated in Canadian Dollars, the rate per annum equal to the CDOR Rate per
annum; provided that if such rate is not available at such time for such term
for any reason, the rate per annum determined by the Administrative Agent to be
the discount rate (calculated on an annual basis and rounded upward, if
necessary, to the nearest whole multiple of 1/100 of 1%, with 5/1,000 of 1%
being rounded up) at or about 10:00 a.m. (Toronto, Ontario time) on the first
day of such Interest Period (or such other day as is generally treated as the
rate fixing day by market practice in such interbank market, as determined by
the Administrative Agent) at which the Administrative Agent is then offering to
purchase bankers’ acceptances accepted by it having an aggregate face amount
equal to the aggregate face amount of, and with a term equivalent to such
Interest Period (or if such Interest Period is not equal to a number of months,
having a term equivalent to the number of months closes to such Interest Period)

denominated in Australian Dollars, the rate per annum equal to the Bank Bill
Swap Reference Rate or the successor thereto as approved by the Administrative
Agent (“BBSY”) as published by Reuters (or such other page or commercially
available source providing BBSY quotations as may be designated by the
Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) two (2) Business Days prior to the commencement of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market, as determined by the Administrative
Agent with a term equivalent to such Interest Period (or if such Interest Period
is not equal to a number of months, with a term equivalent to the number of
months closest to such Interest Period); provided that if such rate is not
available at such time for any reason, the Administrative Agent may substitute
such rate with a reasonably acceptable alternative published interest rate that
adequately reflects the all-in-cost of funds to the Administrative Agent for
funding such Credit Extension;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate.” Committed Loans
that are Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency. All Committed Loans denominated in an Alternative Currency
must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Swap Obligation” means, with respect to the Company, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the Guarantee of the Company of, or the grant by the Company of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any provision thereof) by virtue of
the Company’s failure to constitute an “eligible contract participant,” as
defined in the Commodity Exchange Act and the regulations thereunder, at the
time the Guarantee of (or

 

12



--------------------------------------------------------------------------------

grant of such security interest by, as applicable) the Company becomes or would
become effective with respect to such Swap Obligation or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of the Company as
specified in any agreement between the relevant Loan Parties and counterparty
applicable to such Swap Obligations, and agreed by the Administrative Agent. If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender becomes a party hereto
or acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a) or (c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure or inability to comply with
Section 3.01(f), and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA. Notwithstanding anything to the contrary contained in this definition,
“Excluded Taxes” shall not include any withholding tax imposed at any time on
payments made by or on behalf of a Foreign Obligor to any Lender hereunder or
under any other Loan Document, provided that such Lender shall have complied
with Section 3.01(f).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
April 11, 2012 among the Company, Bank of America, as administrative agent, and
the lenders party thereto.

“Existing Letters of Credit” means those letters of credit issued prior to the
Closing Date for the account of the Company or any of its Subsidiaries and
identified on Schedule 2.03(b).

“Existing Maturity Date” has the meaning specified in Section 2.15(a).

“Extending Lender” has the meaning specified in Section 2.15(e).

“Extension Date” has the meaning specified in Section 2.15(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any substantially similar amendments thereto or successor
provisions) and any current or future regulations or official interpretations
thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

13



--------------------------------------------------------------------------------

“Fee Letters” means, collectively, (a) the letter agreement, dated July 25,
2013, among the Company, Barclays, JPMorgan Chase Bank, N.A. and Bank of America
and (b) the letter agreement, dated July 25, 2013, among the Company and Bank of
America.

“First Extension Date” has the meaning specified in Section 2.15(a).

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes. For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations owing to such L/C Issuer other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the FASB Accounting Standards Codification or such other principles as
may be approved by a significant segment of the accounting profession in the
United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain

 

14



--------------------------------------------------------------------------------

working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part) or (b) any Lien on any assets of such Person securing any Indebtedness
of any other Person, whether or not such Indebtedness is assumed by such Person.
The amount of any Guarantee of any guaranteeing person shall be deemed to be the
lower of (1) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (2) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Company in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Designated Borrower and any Cash Management
Bank, and is identified as such in a written notice from the Company to the
Administrative Agent.

“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VI
or VII that is entered into by and between any Designated Borrower and any Hedge
Bank, and is identified as such in a written notice from the Company to the
Administrative Agent.

“Hedge Bank” means any Person that (a) at the time it enters into a Swap
Contract not prohibited under Article VI or VII, is a Lender or an Affiliate of
a Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party
to a Swap Contract not prohibited under Article VI or VII, in each case in its
capacity as a party to such Swap Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Increase Effective Date” has the meaning specified in Section 2.16(d).

“Indebtedness” of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (excluding
accounts payable and accrued expenses), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, (g) all reimbursement obligations of such
Person in respect of drawings or payments made under letters of credit, surety
or performance bonds or other similar arrangements that are not satisfied within
three Business Days following the date of receipt by such Person of notice of
such drawing or payment, (h) the liquidation value of all mandatorily redeemable
preferred capital stock of such Person, (i) all Guarantees of such Person in
respect of obligations of the kind referred to in clauses (a) through (f) and
(h) above, (j) all obligations of the kind referred to in clauses (a) through
(i) above secured by any Lien on property (including accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation, and (k) for the purposes of
Section 8.01(e) only, all obligations of such Person in respect of Swap
Contracts. It is understood that obligations in respect of a Permitted
Securitization shall not constitute Indebtedness. Any Indebtedness incurred
after the Closing Date by the Company or its Subsidiaries for the purpose of

 

15



--------------------------------------------------------------------------------

financing a portion of the consideration payable under the Acquisition Agreement
or the related fees and expenses shall not be included for purposes of
calculating the Consolidated Leverage Ratio until the earlier of (a) the date of
the consummation of the Acquisition and the use of proceeds to finance a portion
of the consideration payable under the Acquisition Agreement or to pay the
related fees and expenses and (b) the date of the required redemption or
mandatory prepayment of such indebtedness, provided that such indebtedness shall
only be excluded from such calculation to the extent that such indebtedness
includes a mandatory redemption or a mandatory prepayment of such indebtedness
in the event that the Acquisition is not consummated pursuant to the terms of
the Acquisition Agreement). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week (solely
with respect to Eurocurrency Rate Loans denominated in Dollars) or one, two,
three or six months thereafter, as selected by the Company or a Designated
Borrower, as applicable, in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

16



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

“JPMS” means J.P. Morgan Securities LLC and its successors.

“Judgment Currency” has the meaning specified in Section 10.19.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage
of the Company Sublimit. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from (i) a drawing under
any Letter of Credit (other than an Acceptance Credit) or (ii) a payment of a
Bankers’ Acceptance upon presentation, in each case which has not been
reimbursed on the date when made or refinanced as a Committed Borrowing. All L/C
Borrowings shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit or Bankers’
Acceptance, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“L/C Issuer” means (i) Bank of America, in its capacity as an issuer of Letters
of Credit and Bankers’ Acceptances hereunder, (ii) Barclays, in its capacity as
an issuer of standby Letters of Credit hereunder, (iii) JPMorgan Chase Bank,
N.A., in its capacity as an issuer of Letters of Credit and Bankers’ Acceptances
hereunder, and (iv) any five other Lenders designated by the Company from time
to time who agree to act in the capacity as an issuer of Letters of Credit and
Bankers’ Acceptances hereunder.

“L/C Issuer Sublimit” means, as to any L/C Issuer, its obligation to issue
Letters of Credit and make Bankers’ Acceptances pursuant to Section 2.03(a) in
an aggregate amount at any time outstanding not to exceed the Dollar amount set
forth opposite such L/C Issuer’s name on Schedule 2.03(a) or as agreed by any
additional L/C Issuer as set forth in Section 2.03(l), as such amount may be
adjusted from time to time in accordance with this Agreement, it being
understood that the aggregate amount of the L/C Issuer Sublimit may exceed the
Letter of Credit Sublimit, but no one L/C Issuer’s L/C Issuer Sublimit shall
exceed the Letter of Credit Sublimit.

 

17



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the sum of
the maximum aggregate amount which is, or at any time thereafter may become,
payable by the L/C Issuers under all then outstanding Bankers’ Acceptances, plus
the aggregate amount of all Unreimbursed Amounts, including all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means (i) any letter of credit issued hereunder and (ii) each
of the Existing Letters of Credit. A Letter of Credit may be a commercial letter
of credit or a standby letter of credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer and, in the case of any Acceptance Credit, shall
include the related Acceptance Documents.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $250,000,000 and (b) the Company Sublimit then in effect. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; Swiss Franc and each other currency that is approved in
accordance with Section 1.06.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or similar preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Designated Borrower Joinder
Agreement, each Note, each Issuer Document, the Fee Letters and the Company
Guaranty.

 

18



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Company, as a Borrower and as the
guarantor under the Company Guaranty, and each Designated Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Mandatory Auto-Extension Letter of Credit Sublimit” means an amount equal to
$50,000,000. The Mandatory Auto-Extension Letter of Credit Sublimit is part of,
and not in addition to, the Letter of Credit Sublimit.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Master Agreement” has the meaning specified in the definition of Swap Contract.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets, liabilities (actual or contingent), operations or financial condition of
the Company and its Subsidiaries, taken as a whole; or (b) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party or the rights or remedies
of the Administrative Agent or the Lenders thereunder.

“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Company (a) whose revenues are greater than 5% of the consolidated revenues
of the Company and its Subsidiaries for the most recent fiscal year of the
Company for which financial statements are available or (b) the book value of
whose assets is greater than 5% of the book value of the total consolidated
assets of the Company and its Subsidiaries as of the end of such fiscal year, in
each case determined in accordance with GAAP.

“Maturity Date” means the later of (a) July 25, 2018, and (b) if maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the applicable L/C Issuer with
respect to Letters of Credit and Bankers’ Acceptances issued and outstanding at
such time, (b) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of
Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal to 102% of the
Outstanding Amount of all L/C Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and the applicable L/C Issuer in their
sole discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

19



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.15(b).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-LIBOR Quoted Currency” means Australian Dollars and Canadian Dollars.

“Non-Participating Lender” has the meaning specified in Section 2.14(a).

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

“Notice Date” has the meaning specified in Section 2.15(b).

“Obligations” means (i) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Bankers’ Acceptance, and
(ii) all obligations of any Designated Borrower under any Guaranteed Cash
Management Agreement or Guaranteed Hedge Agreement, in each case whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Related Parties” means, with respect to any Person, such Person’s
Subsidiaries and the directors and senior officers of such Person and of such
Person’s Subsidiaries.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

20



--------------------------------------------------------------------------------

“Other Taxes” means all present or future recording, stamp or documentary taxes
or any other excise, transfer, sales or property taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document including any interest, additions to
tax or penalties applicable thereto, excluding (other than an assignment
pursuant to a request by the Company under Section 10.13), in each case, such
amounts that result from an Assignment and Assumption, grant of a participation,
transfer or designation of a new applicable Lending Office or other office for
receiving payments under any Loan Document and Excluded Taxes.

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of amounts paid under Bankers’ Acceptances or of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined by the Administrative Agent, an L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Lender” has the meaning specified in Section 2.14(a).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

21



--------------------------------------------------------------------------------

“Permitted Securitization” means any Securitization Transaction, provided that
the aggregate amount of the financing represented by such transactions at any
one time outstanding does not exceed $400,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, with respect to compliance with any covenant hereunder,
compliance with such covenant after giving effect to the Acquisition (if
consummated) or any other acquisition, any asset sale of a Subsidiary or
operating entity for which historical financial statements for the relevant
period are available or any incurrence of Indebtedness (including pro forma
adjustments arising out of events which are directly attributable to such
acquisition, asset sale or any incurrence of Indebtedness, are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act, as interpreted by the SEC, and such other adjustments as are
reasonably satisfactory to the Administrative Agent, in each case as certified
by the chief financial officer of the Company) using, for purposes of
determining such compliance, the historical financial statements of all entities
or assets so acquired or sold and the consolidated financial statements of the
Company and its Subsidiaries, which shall be reformulated as if such acquisition
or asset sale, and all other acquisitions or asset sales that have been
consummated during the period, and any Indebtedness or other liabilities to be
incurred or repaid in connection therewith had been consummated and incurred or
repaid at the beginning of such period.

“Public Lender” has the meaning specified in Section 6.02.

“Rating Agency” means either of S&P or Moody’s.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

22



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer, treasurer or any senior vice
president of such Person. Any document delivered hereunder that is signed by a
Responsible Officer of such Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Restricted Margin Stock” means Margin Stock owned by the Company or any of its
Subsidiaries which represents not more than 25% of the aggregate value
(determined in accordance with Regulation U), on a consolidated basis, of the
property and assets of the Company and its Subsidiaries (including any Margin
Stock) that is subject to the provisions of Sections 7.01 and 7.04.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit or
Bankers’ Acceptance, each of the following: (i) each date of issuance of a
Letter of Credit or creation of a Bankers’ Acceptance denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit or Bankers’ Acceptance having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the applicable L/C Issuer under any Letter of Credit or Bankers’ Acceptance
denominated in an Alternative Currency, (iv) in the case of the Existing Letters
of Credit, the Closing Date and (v) such additional dates as the Administrative
Agent or the applicable L/C Issuer shall determine or the Required Lenders shall
require.

“S&P” means Standard & Poor’s Financial Services LLC. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanctions” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Extension Date” has the meaning specified in Section 2.15(a).

 

23



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933.

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Special Notice Currency” means at any time an Alternative Currency, other than
(a) the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe or
(b) Yen.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Administrative
Agent or such L/C Issuer, as the case may be, as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or an L/C Issuer may obtain such
spot rate from another financial institution designated by the Administrative
Agent or such L/C Issuer if the Administrative Agent or such L/C Issuer, as the
case may be, does not have as of the date of determination a spot buying rate
for any such currency; provided further, that such L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity which is consolidated with
such Person under GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Sublimit” means the Company Sublimit or an applicable Designated Borrower
Sublimit, as the context may indicate.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master

 

24



--------------------------------------------------------------------------------

agreement relating to any of the foregoing (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means, at any time, an amount equal to the lesser of
(a) $200,000,000 and (b) the Company Sublimit then in effect. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Swiss Franc” means lawful money of the Swiss Confederation.

“Target” means Life Technologies Corporation, a Delaware corporation.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Loan Facility” means that certain Credit Agreement dated as of May 31,
2013 among the Company, JPMorgan Chase Bank, N.A., as administrative agent, and
the lenders party thereto, and any replacements, refinancings, refundings,
renewals or extensions thereof.

“Threshold Amount” means $150,000,000.

 

25



--------------------------------------------------------------------------------

“Threshold Indebtedness” has the meaning specified in Section 8.01(e).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Undisclosed Administration” means, with respect to a Lender that is the subject
of home jurisdiction supervision by the Dutch Central Bank (De Nederlandsche
Bank N.V.) under the Dutch Financial Supervision Act (Wet op het financieel
toezicht, “Wft”), an undisclosed administration (stille curatele) applicable to,
and imposed on, such Lender by the Dutch Central Bank (De Nederlandsche Bank
N.V.) under or based on section 1:76 of the Dutch Financial Supervision Act (Wet
op het financieel toezicht, “Wft”), as to and in relation to which the Dutch
Central Bank (De Nederlandsche Bank N.V.) has not publicly disclosed the
appointment of a custodian (curator) with regard to such Lender.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412, 430 and 436 of the Code for
the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Margin Stock” means any Margin Stock owned by the Company or any
of its Subsidiaries which is not Restricted Margin Stock.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Yen” and “¥” mean the lawful currency of Japan.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments,

 

26



--------------------------------------------------------------------------------

supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any material change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent

 

27



--------------------------------------------------------------------------------

amounts of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or an L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or an L/C Issuer, as the case may be.

1.06 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
all the Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and each L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
L/C Issuer thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., ten Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Committed Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent
and the L/C Issuers consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

 

28



--------------------------------------------------------------------------------

1.07 Change of Currency.

(a) Each obligation of any of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender (or, in the case of Loans made under a Designated Borrower Sublimit, each
Designated Lender with respect to such Designated Borrower Sublimit) severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) the Credit
Exposure of any Lender shall not exceed such Lender’s Commitment, (iii) the
aggregate Outstanding Amount of all Committed Loans made to the Company and any
Designated Borrower under the Designated Borrower Sublimit applicable to such
Designated Borrower shall not exceed such Designated Borrower Sublimit, and
(iv) the aggregate Outstanding Amount of all Loans and L/C Obligations made to
the Company under the Company Sublimit shall not exceed the Company Sublimit

 

29



--------------------------------------------------------------------------------

then in effect. Within the limits of each Lender’s Commitment, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein; provided that any Borrowings made on the Closing Date or any of
the three (3) Business Days following the Closing Date shall be made as Base
Rate Loans unless the applicable Borrower delivers a funding indemnity letter in
form and substance reasonably acceptable to the Administrative Agent not less
than three Business Days prior to the date of such Borrowing.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than (i) 12:00 noon three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Committed Loans, (ii) 12:00 noon three
Business Days (or four Business Days, in the case of Yen, or five Business Days,
in the case of a Special Notice Currency) prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) 11:00 a.m. on the requested date of any Borrowing of Base
Rate Committed Loans. Each telephonic notice by the Company pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Borrowing Officer. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $10,000,000 or a whole
multiple of $1,000,000 in excess thereof; provided, however, that each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of (A) with
respect to Eurocurrency Rate Loans denominated in Sterling, £7,000,000 or a
whole multiple of £500,000 in excess thereof, (B) with respect to Eurocurrency
Rate Loans denominated in Euros, €10,000,000 or a whole multiple of €1,000,000
in excess thereof, (C) with respect to Eurocurrency Rate Loans denominated in
Yen, ¥1,000,000,000 or a whole multiple of ¥100,000,000 in excess thereof, and
(D) with respect to Eurocurrency Rate Loans denominated in any other Alternative
Currency, the Alternative Currency Equivalent of $10,000,000 or a whole multiple
of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Committed Borrowing of or conversion to Base Rate Committed Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Company is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, (vi) the currency of the Committed Loans to be
borrowed, (vii) if any Designated Borrower Sublimit is then in effect, the
Borrower to whom such Committed Loan is to be made, and (viii) if any Designated
Borrower Sublimit is then in effect and such Committed Loan is to be made to the
Company, the Sublimit under which such Committed Loan is to be made. If the
Company fails to specify a currency in a Committed Loan Notice requesting a
Borrowing, then the Committed Loans so requested shall be made in Dollars. If
the Company fails to specify a Type of Committed Loan in a Committed Loan Notice
or if the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Committed Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any automatic conversion
to Base Rate Loans shall be

 

30



--------------------------------------------------------------------------------

effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency. If the Company requests a Borrowing
but fails to identify the Borrower or the applicable Sublimit, it shall be
deemed to be a request for a Borrowing by the Company under the Company
Sublimit, subject to availability under that Sublimit.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Committed Loan denominated in Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Committed Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Company or the other applicable Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
such Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing denominated in Dollars is given by the Company, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the applicable Borrower as provided above.

(c) During the existence of a Default, (i) no Loans of the Company or any
Designated Borrower that is a Domestic Subsidiary may be requested as, converted
to or continued as Eurocurrency Rate Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may require that any or all of the then outstanding
Eurocurrency Rate Loans of the Company or any Designated Borrower that is a
Domestic Subsidiary denominated in an Alternative Currency be either (at the
Company’s election) prepaid or redenominated into Dollars in the amount of the
Dollar Equivalent thereof, on the last day of the then current Interest Period
with respect thereto and (ii) no Loans of any Designated Borrower that is an
Eligible Foreign Subsidiary may be requested as, converted to or continued as
Eurocurrency Rate Loans with an Interest Period of more than one month without
the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

31



--------------------------------------------------------------------------------

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect at any time with respect to Committed Loans.

2.03 Letters of Credit and Bankers’ Acceptances.

(a) The Letter of Credit and Bankers’ Acceptances Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies under the
Company Sublimit for the account of the Company or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, (2) to honor drawings under the Letters of Credit and
(3) with respect to Acceptance Credits, to create Bankers’ Acceptances in
accordance with the terms thereof and hereof; and (B) the Lenders severally
agree to participate in Letters of Credit and Bankers’ Acceptances issued for
the account of the Company or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (v) the Total Outstandings shall not exceed the Aggregate
Commitments, (w) the Credit Exposure of any Lender shall not exceed such
Lender’s Commitment, (x) the Outstanding Amount of all Loans and L/C Obligations
under the Company Sublimit shall not exceed the Company Sublimit then in effect,
(y) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit and (z) the Outstanding Amount of the L/C Obligations under
Letters of Credit issued by such L/C Issuer shall not exceed such L/C Issuer’s
L/C Issuer Sublimit. Each request by the Company for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by the Company that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof. Notwithstanding the foregoing, neither Barclays nor any of
its Affiliates shall have any obligation under this Section 2.03(a)(i) to issue
commercial Letters of Credit or create Bankers’ Acceptances.

(ii) No L/C Issuer shall issue any Letter of Credit if the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Lenders have approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit or any related Bankers’ Acceptance, or any Law applicable
to such L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over such L/C Issuer
shall prohibit, or request that such L/C Issuer refrain from, the issuance of
letters of credit or any related bankers’ acceptance generally or such Letter of
Credit or any related Bankers’ Acceptance in particular or shall impose upon
such L/C Issuer with respect to such Letter of Credit or related Bankers’
Acceptance any restriction, reserve or capital requirement (for which such L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which such L/C Issuer
in good faith deems material to it;

 

32



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) the maturity date of any Bankers’ Acceptance issued under any such requested
Acceptance Credit would occur earlier than 30 days or later than 120 days from
the date of issuance of the Bankers’ Acceptance, unless the Required Lenders
have approved such expiry date;

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit or related Bankers’ Acceptance is in an initial stated
amount less than the Dollar Equivalent of $100,000, in the case of a commercial
Letter of Credit, or the Dollar Equivalent of $500,000, in the case of a standby
Letter of Credit;

(E) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(F) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(G) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer with the Company or such Lender to eliminate
such L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion;

(H) as to Acceptance Credits, if the Bankers’ Acceptance created or to be
created thereunder shall not be an eligible bankers’ acceptance under Section 13
of the Federal Reserve Act (12 U.S.C. 372); or

(I) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, provided that Bank of America agrees, in its capacity as an L/C Issuer
and subject to the other conditions herein, to provide Letters of Credit
(including Existing Letters of Credit) with expiry dates more than twelve months
after the dates of issuance or last renewal in an aggregate face amount at any
time outstanding (determined in accordance with Section 1.09) of up to
$5,000,000.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
Beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit and Bankers’ Acceptances issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in

 

33



--------------------------------------------------------------------------------

Article IX with respect to any acts taken or omissions suffered by such L/C
Issuer in connection with Letters of Credit and Bankers’ Acceptances issued by
it or proposed to be issued by it and Issuer Documents and Acceptance Documents
pertaining to such Letters of Credit and Bankers’ Acceptances as fully as if the
term “Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to one of the L/C Issuers (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Borrowing Officer. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer. Such
Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to such L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the Beneficiary thereof; (E) the documents
to be presented by such Beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such Beneficiary in case of any
drawing or presentation thereunder; and (G) such other matters as such L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may reasonably require. Additionally, the Company
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
having a commitment under the Company Sublimit at the time of such issuance
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
of the Company Sublimit times the amount of such Letter of Credit. Immediately
upon the creation of each Bankers’ Acceptance, each Lender having a commitment
under the Company Sublimit at the time of such creation shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
L/C Issuer a risk participation in such Bankers’ Acceptance in an amount equal
to the product of such Lender’s Applicable Percentage of the Company Sublimit
times the amount of such Bankers’ Acceptance.

 

34



--------------------------------------------------------------------------------

(iii) If the Company so requests in any applicable Letter of Credit Application,
(A) the applicable L/C Issuer agrees to issue a standby Letter of Credit that
has automatic extension provisions (each, a “Mandatory Auto-Extension Letter of
Credit”); provided that after giving effect to any L/C Credit Extension with
respect to any Mandatory Auto-Extension Letter of Credit, the Outstanding Amount
of the L/C Obligations in respect of all Mandatory Auto-Extension Letters of
Credit shall not exceed the Mandatory Auto-Extension Letter of Credit Sublimit
and (B) the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a standby Letter of Credit that has automatic extension
provisions (each, a “Permitted Auto-Extension Letter of Credit”); provided that
any such Mandatory Auto-Extension Letter of Credit or Permitted Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such standby Letter of Credit) by giving prior notice to the Beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such standby Letter of Credit is issued.
Unless otherwise directed by the applicable L/C Issuer, the Company shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once a Mandatory Auto-Extension Letter of Credit or Permitted Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the applicable L/C Issuer to extend such standby Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not extend such
standby Letter of Credit if (A) such L/C Issuer has determined that it would not
be permitted, or would have no obligation, at such time to issue such standby
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clauses (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) in the case of a Permitted Auto-Extension Letter
of Credit, from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the Beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the Beneficiary of any Letter of Credit of any notice of a
drawing or, with respect to any Acceptance Credit, presentation of documents,
under such Letter of Credit, or any presentation for payment of a Bankers’
Acceptance, the applicable L/C Issuer shall notify the Company and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Company shall reimburse the applicable L/C Issuer
in such Alternative Currency, unless the Company shall have notified such L/C
Issuer promptly following receipt of the notice of drawing that the Company will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. In the event the Company receives such notice not later than 9:00 a.m.
on the date of any payment by the applicable L/C Issuer under a Letter of Credit
or Bankers’ Acceptance to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by such L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an

 

35



--------------------------------------------------------------------------------

“Honor Date”), the Company shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing or
Bankers’ Acceptance, as applicable, and in the applicable currency not later
than 11:00 a.m. on such Honor Date. In the event the Company receives such
notice after 9:00 a.m. on any Honor Date, the Company shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing or Bankers’ Acceptance, as applicable, and in the applicable currency
not later than 11:00 a.m. on the immediately succeeding Business Day. If the
Company fails to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender having a commitment under
the Company Sublimit at such time of the Honor Date, the amount of the
unreimbursed drawing or payment (in the case of a Letter of Credit denominated
in an Alternative Currency, expressed in the Dollar Equivalent thereof) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage of
the Company Sublimit. In such event, the Company shall be deemed to have
requested a Committed Borrowing of Base Rate Loans under the Company Sublimit to
be disbursed on the Honor Date, or the immediately succeeding Business Day, as
the case may be, in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
commitments then in effect of each Lender under the Company Sublimit and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender having a commitment under the Company Sublimit at the time of
any notice given pursuant to Section 2.03(c)(i) shall, upon such notice, make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer, in Dollars, at
the Administrative Agent’s Office for Dollar-denominated payments in an amount
equal to its Applicable Percentage of the Company Sublimit of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan under the Company Sublimit to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans under the Company Sublimit because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
applicable Lender’s payment to the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until each applicable Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit or payments made on any Bankers’
Acceptance, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of such L/C Issuer.

(v) Each applicable Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit
and payments made on Bankers’ Acceptances, as contemplated by this
Section 2.03(c), shall be absolute and

 

36



--------------------------------------------------------------------------------

unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against any L/C Issuer, the Company, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each applicable Lender’s obligation to
make Committed Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse any L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit or
Bankers’ Acceptance, together with interest as provided herein.

(vi) If any applicable Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan under the Company Sublimit included in
the relevant Committed Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any applicable Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit or Bankers’ Acceptance and has received from any applicable
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage of the Company
Sublimit in Dollars and in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each applicable
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Percentage of the Company Sublimit on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
applicable Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and each
payment under any Bankers’ Acceptance and to repay each L/C Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit or Bankers’
Acceptance, this Agreement, or any other Loan Document;

 

37



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any Beneficiary
or any transferee of such Letter of Credit or Bankers’ Acceptance (or any Person
for whom any such Beneficiary or any such transferee may be acting), such L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or Bankers’
Acceptance or any agreement or instrument relating thereto, or any unrelated
transaction;

(iii) any draft, demand, certificate or other document or endorsement presented
under or in connection with such Letter of Credit or Bankers’ Acceptance proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit or obtain payment under any Bankers’
Acceptance;

(iv) waiver by the applicable L/C Issuer of any requirement that exists solely
for such L/C Issuer’s protection and not the protection of the Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit or Bankers’ Acceptance, as applicable, requires that demand be in the
form of a draft;

(vi) any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received (determined by giving effect to any
provisions contained therein permitting receipt at a later date under enumerated
circumstances) under such Letter of Credit or Bankers’ Acceptance, as
applicable, if payment made in connection with a presentation after such date is
required by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by such L/C Issuer under such Letter of Credit or Bankers’
Acceptance against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such L/C
Issuer under such Letter of Credit or Bankers’ Acceptance to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any Beneficiary or any transferee of such Letter of Credit or
Bankers’ Acceptance, including any arising in connection with any proceeding
under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary except for circumstances arising solely from the gross negligence or
willful misconduct of such L/C Issuer.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto, and each Bankers’ Acceptance, that is delivered to it and, in
the event of any claim of noncompliance with the Company’s instructions or other
irregularity, the Company will promptly notify the applicable L/C Issuer. The
Company shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.

 

38



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit or making any payment under a Bankers’
Acceptance, the applicable L/C Issuer shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of any L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit,
Bankers’ Acceptance or Issuer Document. The Company hereby assumes all risks of
the acts or omissions of any Beneficiary or transferee with respect to its use
of any Letter of Credit or Bankers’ Acceptance; provided, however, that this
assumption is not intended to, and shall not, preclude the Company’s pursuing
such rights and remedies as it may have against the Beneficiary or transferee at
law or under any other agreement. None of any L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of any L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (ix) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Company, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by such L/C Issuer’s bad faith,
willful misconduct or gross negligence or such L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the Beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit or to honor any Bankers’ Acceptance presented
for payment in strict compliance with its terms an conditions. In furtherance
and not in limitation of the foregoing, an L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument endorsing, transferring or assigning or purporting to endorse,
transfer or assign a Letter of Credit or Bankers’ Acceptance or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. Each L/C Issuer may send a Letter of
Credit or conduct any communication to or from the Beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a Beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, each L/C Issuer shall not be responsible
to the Company for, and such L/C Issuer’s rights and remedies against the
Company shall not be impaired by, any action or inaction of such L/C Issuer
required under any Law that is required to be applied to any Letter of Credit or
this Agreement, including the Law of a jurisdiction where the L/C Issuer or the
Beneficiary is located.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each applicable Lender, subject to Section 2.18, in accordance
with such Lender’s Applicable Percentage of the Company Sublimit and in Dollars,
a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
and each Bankers’ Acceptance that is issued and outstanding hereunder equal to
the Applicable Rate times the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit or the maximum stated amount of such
Bankers’ Acceptance, as the case may be, that is issued and outstanding
hereunder. For purposes of computing the daily amount

 

39



--------------------------------------------------------------------------------

available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. Letter of Credit
Fees shall be (i) due and payable on the fifteenth day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit or Bankers’ Acceptance, as the
case may be, on the Letter of Credit Expiration Date and thereafter on demand
and (ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit or the maximum stated amount of each Bankers’ Acceptance,
as the case may be, shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the applicable L/C Issuer for its own account,
in Dollars, a fronting fee (i) with respect to each commercial Letter of Credit
and each Bankers’ Acceptance issued and outstanding, at the rate agreed between
such L/C Issuer and the Company (whether pursuant to a Fee Letter or otherwise),
computed on the Dollar Equivalent of the amount of such Letter of Credit or
Bankers’ Acceptance, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit or Bankers’ Acceptance increasing
the amount of such Letter of Credit or Bankers’ Acceptance, at the rate agreed
between such L/C Issuer and the Company (whether pursuant to a Fee Letter or
otherwise), computed on the Dollar Equivalent of the amount of such increase,
and payable upon the effectiveness of such amendment, and (iii) with respect to
each standby Letter of Credit issued and outstanding, equal to the percentage
per annum agreed between such L/C Issuer and the Company (whether pursuant to a
Fee Letter or otherwise) times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit or the maximum stated amount
of such Bankers’ Acceptance, as the case may be. Such fronting fee with respect
to standby Letters of Credit shall be (x) due and payable on the tenth Business
Day after the end of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand and (y) computed on a quarterly basis in arrears. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. In addition, the Company shall pay directly to the applicable L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit and bankers’ acceptances as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.

(l) Additional L/C Issuers. In addition to Bank of America, Barclays, JPMorgan
Chase Bank, N.A. and each other Lender listed as an L/C Issuer on the signature
pages hereto, the Company may from time to time, with notice to the Lenders and
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) and the applicable Lender being so appointed,

 

40



--------------------------------------------------------------------------------

appoint additional Lenders to be L/C Issuers hereunder, provided that the total
number of L/C Issuers at any time shall not exceed eight Lenders. Each L/C
Issuer shall agree with the Company and inform the Administrative Agent of its
L/C Issuer Sublimit. Upon the appointment of a Lender as an L/C Issuer hereunder
such Person shall become vested with all of the rights, powers, privileges and
duties of an L/C Issuer hereunder.

(m) Removal of L/C Issuers. The Company may at any time remove any Lender (other
than Bank of America and Barclays) from its role as an L/C Issuer hereunder upon
not less than 30 days prior notice to such L/C Issuer (or such shorter period of
time as may be acceptable to such L/C Issuer); provided that such removed L/C
Issuer shall retain all the rights, powers, privileges and duties of a L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its removal as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
Without limiting the foregoing, upon the removal of a Lender as an L/C Issuer
hereunder, the Company may, or at the request of such removed L/C Issuer the
Company shall use commercially reasonable efforts to, arrange for one or more of
the other L/C Issuers to issue Letters of Credit hereunder in substitution for
the Letters of Credit, if any, issued by such removed L/C Issuer and outstanding
at the time of such removal, or make other arrangements satisfactory to the
removed L/C Issuer to effectively cause another L/C Issuer to assume the
obligations of the removed L/C Issuer with respect to any such Letters of
Credit.

(n) Reporting of Letter of Credit Information and L/C Issuer Sublimit. At any
time that there is more than one L/C Issuer, then (i) on the last Business Day
of each calendar month, (ii) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (iii) on each date that an L/C Credit Extension
occurs with respect to any Letter of Credit, and (iv) upon the request of the
Administrative Agent, each L/C Issuer (or, in the case of parts (ii), (iii) or
(iv), the applicable L/C Issuer) shall deliver to the Administrative Agent a
report setting forth in form and detail reasonably satisfactory to the
Administrative Agent information (including, without limitation, any
reimbursement, Cash Collateral, or termination in respect of Letters of Credit
issued by such L/C Issuer) with respect to each Letter of Credit issued by such
L/C Issuer that is outstanding hereunder. In addition, each L/C Issuer shall
provide notice to the Administrative Agent of its L/C Issuer Sublimit, or any
change thereto, promptly upon it becoming an L/C Issuer or making any change to
its L/C Issuer Sublimit. No failure on the part of any L/C Issuer to provide
such information pursuant to this Section 2.03(n) shall limit the obligation of
the Company or any Lender hereunder with respect to its reimbursement and
participation obligations, respectively, pursuant to this Section 2.03.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company under the Company Sublimit from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that (x) after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Credit Exposure of any Lender shall not exceed such
Lender’s Commitment, and (iii) the Outstanding Amount of all Loans and L/C
Obligations under the Company Sublimit shall not exceed the Company Sublimit
then in effect, (y) the Company shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line

 

41



--------------------------------------------------------------------------------

Loan if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Company may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage of the Company Sublimit times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Borrowing
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender having a commitment
under the Company Sublimit at the time of such request make a Base Rate
Committed Loan under the Company Sublimit in an amount equal to such Lender’s
Applicable Percentage of the Company Sublimit of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Company Sublimit and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Company with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each applicable Lender shall make an amount
equal to its Applicable Percentage of the Company Sublimit of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office for Dollar-denominated payments
not later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan under the
Company Sublimit to the Company in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

42



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing under the Company Sublimit in accordance with
Section 2.04(c)(i), the request for Base Rate Committed Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each applicable Lender fund its risk participation in the
relevant Swing Line Loan and each applicable Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan under the Company
Sublimit included in the relevant Committed Borrowing or funded participation in
the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Lender’s obligation to make Committed Loans under the Company Sublimit
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans under the Company Sublimit pursuant
to this Section 2.04(c) is subject to the conditions set forth in Section 4.02.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any applicable Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of the Company Sublimit in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each applicable Lender shall pay to the Swing Line Lender its
Applicable Percentage of the Company Sublimit of such amount required to be
returned on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

43



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each applicable Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of the Company Sublimit of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Each Borrower may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) three Business Days (or four Business Days, in the
case of Yen, or five Business Days, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Committed Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of (A) with respect to Eurocurrency Rate
Loans denominated in Sterling, £7,000,000 or a whole multiple of £500,000 in
excess thereof, (B) with respect to Eurocurrency Rate Loans denominated in
Euros, €10,000,000 or a whole multiple of €1,000,000 in excess thereof, (C) with
respect to Eurocurrency Rate Loans denominated in Yen, ¥1,000,000,000 or a whole
multiple of ¥100,000,000 in excess thereof, and (D) with respect to Eurocurrency
Rate Loans denominated in any other Alternative Currency, the Alternative
Currency Equivalent of $10,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iv) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans, and subject
to Section 3.05, any such notice may state that it is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage). If such notice is
given by the Company, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.18,
each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

(b) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

 

44



--------------------------------------------------------------------------------

(c) If the Administrative Agent notifies the Company at any time that the Total
Outstandings at such time exceed an amount equal to 102% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect; provided, however, that the
Company shall not be required to Cash Collateralize the L/C Obligations pursuant
to this Section 2.05(c) unless after the prepayment in full of the Loans the
Total Outstandings exceed the Aggregate Commitments then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such cash collateral, request that additional cash collateral be
provided in order to protect against the results of further exchange rate
fluctuations.

(d) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans to the Company and any Designated Borrower
outstanding under the Designated Borrower Sublimit of such Designated Borrower
at such time exceeds an amount equal to such Designated Borrower Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Company or the relevant Designated Borrower, as applicable, shall prepay Loans
in an aggregate amount sufficient to reduce such Outstanding Amount as of such
date of payment to an amount not to exceed the Designated Borrower Sublimit then
in effect with respect to such Designated Borrower.

(e) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans and L/C Obligations outstanding under the
Company Sublimit at such time exceeds an amount equal to the Company Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Company shall prepay Loans and/or Cash Collateralize L/C Obligations in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed the Company Sublimit then in effect.

2.06 Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments or from time to
time permanently reduce the Aggregate Commitments; provided that (a) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (c) any such notice may state that it
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the effectiveness of other credit facilities), in which case
such notice may, subject to Section 3.05, be revoked by the Borrower (by written
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied, (d) any such partial reduction shall be
applied to reduce each Sublimit then in effect in a manner that will allow such
reduction of the Aggregate Commitments to be applied pro rata across the
Commitments of all the Lenders according to their Applicable Percentages with
respect to the Aggregate Commitments, as determined by the Company in
consultation with the Administrative Agent, (e) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (f) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments or, if less, the Company
Sublimit, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments and of the
amount of each of the Sublimits after giving effect thereto. The amount of any
such Aggregate Commitment reduction shall not reduce the Letter of Credit
Sublimit unless otherwise

 

45



--------------------------------------------------------------------------------

specified by the Company or unless required by proviso (e) of this Section. For
the avoidance of doubt and in connection with proviso (c) of this Section, any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage with respect to the Aggregate
Commitments (and not with respect to any Designated Borrower Sublimit). All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Each Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans made to such Borrower outstanding on such
date.

(b) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate for Eurocurrency Rate Loans; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

 

46



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee, in Dollars, equal to the Applicable Rate for facility fees times the actual
daily amount of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, on the Outstanding Amount of all Committed Loans, Swing Line Loans
and L/C Obligations), regardless of usage, subject to adjustment as provided in
Section 2.18. The facility fee shall accrue at all times during the Availability
Period (and thereafter so long as any Committed Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV are not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate for facility fees during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
for facility fees separately for each period during such quarter that such
Applicable Rate for facility fees was in effect.

(b) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees, in Dollars, in the
amounts and at the times specified in their respective Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) or, in the case of interest in respect
of Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records

 

47



--------------------------------------------------------------------------------

maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding

 

48



--------------------------------------------------------------------------------

amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

49



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Committed Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein (including giving effect to
applicable Sublimits), then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Committed Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.17, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than any assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation. Nothing in this Section 2.13 shall expand the Obligations of
any Designated Borrower that is an Eligible Foreign Subsidiary, which shall be
limited as provided in Section 2.14(b).

2.14 Designated Borrowers.

(a) Designated Borrower Joinder Agreement; Designated Borrower Notice.

(i) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent, designate any Domestic Subsidiary
or any Eligible Foreign Subsidiary of the Company (an “Applicant Borrower”) as a
“Designated Borrower” to receive Committed Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed agreement in substantially the form of Exhibit G (a
“Designated Borrower Joinder Agreement”) and setting out the proposed Designated
Borrower Sublimit with respect to such Designated Borrower; provided that
(x) there shall be no more than ten Designated Borrowers designated hereunder at
any time, (y) after giving effect to such Designated Borrower and its Designated
Borrower Sublimit and any repayment of Loans by the Company made prior to the
effectiveness of such Designated Borrower, the Outstanding Amount of all Loans
and L/C Obligations under the Company Sublimit shall not exceed the Company
Sublimit then in effect, and (z) after giving effect to such Designated Borrower
and its Designated Borrower Sublimit, the aggregate amount of the Designated
Borrower Sublimits shall not exceed the Aggregate Commitments less the
Outstanding Amount of all Loans and L/C Obligations under the Company Sublimit
at such time. Within ten Business Days of receipt of such Designated Borrower
Joinder Agreement, (A) each Lender that is not legally able

 

50



--------------------------------------------------------------------------------

through its Lending Office to lend to such Designated Borrower (as to such
Designated Borrower, each a “Non-Participating Lender”) shall provide written
notice of such fact to the Administrative Agent, and (B) each Lender that is
legally able through its Lending Office to lend to such Designated Borrower (as
to such Designated Borrower, each a “Participating Lender”) shall provide
written notice of such fact to the Administrative Agent.

(ii) The parties hereto acknowledge and agree that prior to any Applicant
Borrower becoming entitled to utilize the credit facility provided for herein,
the Administrative Agent and the Participating Lenders shall have received such
supporting resolutions, incumbency certificates, opinions of counsel,
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations (including the Patriot
Act) and other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Designated Lenders in their reasonable discretion
(but which in no event shall be more onerous, taken as a whole, to the Company
or any of its Subsidiaries than the equivalent documents delivered by the
Company in Article IV hereof, except as necessary to comply with the equivalent
conditions under the applicable law of the jurisdiction of such Designated
Borrower), and Notes signed by such Applicant Borrower to the extent any
Participating Lenders so require. Promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit H (a “Designated Borrower Notice”) to the
Company and each Participating Lender specifying the effective date upon which
the Applicant Borrower shall constitute a “Designated Borrower” for purposes
hereof, whereupon each Participating Lender agrees to permit such Designated
Borrower to receive Committed Loans hereunder, on the terms and conditions set
forth herein, and each Participating Lender and the Administrative Agent agree
that such Designated Borrower otherwise shall be a “Borrower” for all purposes
of this Agreement. Notwithstanding the foregoing, in the event that any
Participating Lender is entitled to indemnification for Indemnified Taxes
relating to the deduction or withholding of any Tax from any payment made by a
Designated Borrower to such Participating Lender pursuant to Section 3.01, the
Company may, upon notice to such Participating Lender and the Administrative
Agent, exclude such Participating Lender from the group of Participating Lenders
entitled to make Committed Loans to such Designated Borrower (such group with
respect to such Designated Borrower, the “Designated Lenders”).

(iii) After determination of the Designated Lenders with respect to any
Designated Borrower Sublimit, the Administrative Agent shall allocate the
commitments of such Designated Lenders to such Designated Borrower Sublimit
ratably with respect to the Commitments of such Designated Lenders to the extent
possible, but taking into account the amount of the Commitments of each such
Designated Lender not otherwise allocated to other Designated Borrower
Sublimits. The Administrative Agent shall, promptly after receipt of all
information necessary therefor as reasonably determined by the Administrative
Agent, provide notice to the Company and the Lenders of the allocations of each
Designated Borrower Sublimit. Notwithstanding the foregoing or anything to the
contrary in this Section 2.14, in no event shall the aggregate amount of the
commitment of any Lender allocated to all Sublimits exceed the Commitment of
such Lender.

(iv) In order to comply with the provisions of this Section 2.14(a), or for any
other reason, the Company may, by at least five Business Days advance notice to
the Administrative Agent, from time to time reduce the size of any particular
Designated Borrower Sublimit, so long as the Outstanding Amount of all Committed
Loans to the Company and the relevant Designated Borrower under such Designated
Borrower Sublimit does not exceed the reduced amount of such Designated Borrower
Sublimit, after giving effect to any repayment of Committed Loans made in
connection therewith. Upon any such reduction, (A) the Administrative Agent
shall reallocate the commitments of each Designated Lender under such Designated
Borrower Sublimit to the Company Sublimit and (B) in

 

51



--------------------------------------------------------------------------------

connection with such reallocation, the Company Sublimit shall increase, which
may then be utilized to provide a new Designated Borrower Sublimit for another
Designated Borrower in compliance with this Section 2.14. In addition, the
Company may, by at least five Business Days advance notice to the Administrative
Agent, from time to time increase the size of any particular Designated Borrower
Sublimit, so long as the Administrative Agent has confirmed with the Designated
Lenders with respect to such Designated Borrower Sublimit that such Designated
Lenders are willing to provide, and have available unutilized Commitments
sufficient to effectuate, such increase. In connection with any such increase,
the Administrative Agent shall make necessary allocations of the unutilized
Commitments of each Designated Lender to such Designated Borrower Sublimit, on a
pro rata basis to the extent possible, but otherwise in a manner in the
Administrative Agent’s reasonable discretion, and each such Designated Lender’s
commitment to the Company Sublimit (or, if another Designated Borrower Sublimit
is being reduced simultaneously therewith, to such Designated Borrower Sublimit)
shall be accordingly reduced, all as reasonably determined by the Administrative
Agent. The Administrative Agent shall provide notice to the Company and the
Lenders of all adjustments to any Sublimit made pursuant to this subsection
(v) one Business Day prior to the effectiveness of such adjustments.
Notwithstanding this subsection (v), any reduction of the Aggregate Commitments
pursuant to Section 2.06 shall be applied to the Sublimits as provided in such
Section 2.06.

(v) The Designated Borrower Sublimit of any Designated Borrower shall be
composed solely of the commitments of the Designated Lenders providing Committed
Loans to such Designated Borrower, with allocations being determined by the
Administrative Agent as provided herein. Committed Loans may be made under a
Designated Borrower Sublimit to either the Company or the Designated Borrower to
which such Designated Borrower Sublimit applies, and shall only be made by the
Designated Lenders participating in such Designated Borrower Sublimit, based on
the Applicable Percentage of such Designated Lenders with respect to such
Designated Borrower Sublimit.

(vi) No Committed Loan Notice or Letter of Credit Application may be submitted
by or on behalf of such Designated Borrower until the date five Business Days
after the later of (A) the effective date set forth in such Designated Borrower
Notice and (B) the date after which the Administrative Agent has provided notice
of the allocations to such Designated Borrower Sublimit to the Company and the
Lenders.

(vii) For the avoidance of doubt, in the event any Lender is a Non-Participating
Lender or any Participating Lender is not a Designated Lender, (A) no such
Non-Participating Lender or Participating Lender that is not a Designated Lender
shall constitute a Lender under the Designated Borrower Sublimit of such
Designated Borrower, (B) there shall be no reduction in the Aggregate
Commitments, (C) no Designated Lender shall be required to increase its
Commitment, and (D) Committed Loans to the Company or any Designated Borrower
under a Designated Borrower Sublimit shall be made only by the Lenders that have
provided a commitment to the Designated Borrower Sublimit under which such
Committed Loans are being made.

(b) The Obligations of the Company and all Designated Borrowers that are
Domestic Subsidiaries (other than with respect to the Borrowers, any Swap
Obligations of the Borrower that would be Excluded Swap Obligations of such
Borrower if such Borrower’s joint and several liability with respect to such
Swap Obligations were treated as a Guarantee for purposes of the definition of
“Excluded Swap Obligation”) shall be joint and several in nature. The Designated
Borrowers that are Eligible Foreign Subsidiaries shall be liable solely for the
Obligations directly incurred by such Designated Borrower and shall not be
responsible for the Obligations of the Company. The Obligations of the
Designated Borrowers that are Eligible Foreign Subsidiaries shall be guaranteed
by the Company pursuant to the terms of the Company Guaranty.

 

52



--------------------------------------------------------------------------------

(c) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any
Committed Loans made by the Lenders to any such Designated Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by each Borrower acting singly, shall be valid and effective if given or
taken only by the Company, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion),
terminate a Designated Borrower’s status as such; provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. If after such termination any Loans remain
outstanding to the Company under the Designated Borrower Sublimit applicable to
such Designated Borrower, such Loans may remain outstanding under such
Designated Borrower Sublimit, or the Company may repay all such Loans and
terminate such Designated Borrower Sublimit, reallocating the amount of such
Designated Borrower Sublimit to the Company Sublimit and reallocating the
commitments of the Designated Lenders under such Designated Borrower Sublimit to
the Company Sublimit in accordance with this Section 2.14. The Administrative
Agent will promptly notify the Lenders of any such termination of a Designated
Borrower’s status.

(e) Each Lender may, at its option, make any Committed Loans available to the
Designated Borrower by causing any foreign or domestic branch or Affiliate of
such Lender to make such Commitment Loans; provided that any exercise of such
option (i) shall not affect the obligation of such Lender to make Commitment
Loans or the obligation of the Designated Borrower to repay such Commitment
Loans in accordance with the terms of this Agreement and (ii) shall not result
in any increased cost or expense to the Company or the Designated Borrower.

2.15 Extension of Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 35 days prior to (i) the first anniversary of the Closing Date (the
“First Extension Date”) and (ii) the second anniversary of the Closing Date (the
“Second Extension Date” and, with the First Extension Date, each an “Extension
Date”), request that each Lender extend such Lender’s Maturity Date for an
additional 365 days from the Maturity Date then in effect hereunder (the
“Existing Maturity Date”).

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
40 days prior to the applicable Extension Date and not later than the date (the
“Notice Date”) that is 20 days prior to the applicable Extension Date, advise
the Administrative Agent whether or not such Lender agrees to such extension.
Each Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date), and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.

 

53



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Lender’s determination under this Section no later than the
date 15 days prior to the applicable Extension Date (or, if such date is not a
Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Company shall have the right on or before
the applicable Extension Date to replace the Commitments of any Non-Extending
Lenders, and add as “Lenders” under this Agreement, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in
Section 10.13, each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption pursuant to which such Additional Commitment
Lender shall, effective as of the applicable Extension Date, undertake a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date (each, an
“Extending Lender”) and the additional Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Commitments in
effect immediately prior to the applicable Extension Date, then, effective as of
such Extension Date, the Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling 365 days
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement; provided, however, that there shall be no change in
the Maturity Date of any Non-Extending Lender.

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless:

(i) no Default exists on the date of such extension and after giving effect
thereto;

(ii) the representations and warranties contained in Article V and the other
Loan Documents are true and correct on and as of the applicable Extension Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01; and

(iii) on the Maturity Date of each Non-Extending Lender, the Borrowers shall
prepay Committed Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to repay, nonratably,
the Committed Loans of all Non-Extending Lenders and the Applicable Percentages
of the remaining Lenders shall be revised effective as of such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

 

54



--------------------------------------------------------------------------------

2.16 Increase in Commitments.

(a) Request for Increase. Provided no Default exists, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $500,000,000; provided that any such
request for an increase shall be in a minimum amount of $10,000,000 or any whole
multiple of $10,000,000 in excess thereof. No Lender shall be required to
increase its Commitment as a result of any such request and only the Lenders who
agree to increase their respective Commitments shall be required to consent to
such request. At the time of sending such notice, the Company (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. Subject to the approval of the Administrative Agent, the
L/C Issuers and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Company may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent. The Company shall not be required to
include any Lenders in the increased Commitments and may, at its election,
assemble the increased Commitments from Lenders, additional Eligible Assignees
or both.

(d) Increase Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Loan Parties
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary. No increase pursuant to Section 2.16(a)
shall increase the Letter of Credit Sublimit or the Swing Line Sublimit without
the written consent of each L/C Issuer or the Swing Line Lender, as applicable.

 

55



--------------------------------------------------------------------------------

2.17 Cash Collateral.

(a) Certain Credit Support Events. If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit or paid a Bankers Acceptance
and such drawing or payment has resulted in an L/C Borrowing, (ii) as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) any Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Company shall immediately (in the case of clause (iii) above) or within three
Business Days (in all other cases) following any request by the Administrative
Agent or the applicable L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

(b) Grant of Security Interest. As security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c), (i) upon providing
any such Cash Collateral, the Company shall grant (and shall subject to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, each L/C Issuer and the Lenders (and shall enter into documentation
reasonably satisfactory to the Administrative Agent for such purpose), and shall
thereafter maintain, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, and (ii) to
the extent provided by any Defaulting Lender, such Defaulting Lender hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, each L/C Issuer and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent or each L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.18 or 8.02 in respect of Letters of Credit or Bankers’
Acceptances shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Lender that is a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following

 

56



--------------------------------------------------------------------------------

compliance with Section 10.06(b)(vi))) or (ii) the determination by the
Administrative Agent and the applicable L/C Issuer that there exists excess Cash
Collateral; provided, however, (x) the Person providing Cash Collateral and the
applicable L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be reasonably determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, to Cash Collateralize each L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.17;
fourth, as the applicable Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans to such Borrower under this
Agreement and (y) Cash Collateralize each L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17; sixth, to the
payment of any amounts owing to the other Lenders and each L/C Issuer as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or any L/C Issuer against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued or Bankers’ Acceptances
created at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.18(a)(iv). Notwithstanding the foregoing, no amounts received from the
Company shall be applied to Excluded Swap Obligations of the Company. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

57



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive fees payable under
Sections 2.09(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Committed Loans funded by it, and (2) its Applicable Percentage of the
Company Sublimit of the stated amount of Letters of Credit or Bankers’
Acceptances for which it has provided Cash Collateral pursuant to Section 2.17.

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the Company Sublimit of the
stated amount of Letters of Credit or Bankers’ Acceptances for which it has
provided Cash Collateral pursuant to Section 2.17.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages of the Company Sublimit (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation, or are subsequently satisfied, in which event such
reallocation shall occur when such conditions are satisfied (and, unless the
Company shall have otherwise notified the Administrative Agent at the time of
reallocation, the Company shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize each L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender and each L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect

 

58



--------------------------------------------------------------------------------

to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Committed Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Committed Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of a Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes, provided that if any
applicable Law shall require the deduction or withholding of any Tax from any
such payment, then such Tax shall be withheld or deducted in accordance with
such Law as determined in the good faith discretion of such Loan Party or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to Section 3.01(f) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to Section 3.01(f) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by such Loan Party shall be increased as necessary so that after any
required withholding or the making of all required deductions with respect to
Indemnified Taxes (including deductions applicable to additional sums payable
under this Section 3.01) the Administrative Agent, Lender or L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such withholding or deduction been made. During any period in which the
Administrative Agent is not a U.S. Person, the withholding, deduction and
payment over of Taxes as provided in clauses (A) and (B) immediately above shall
be made by the appropriate Loan Party or the Administrative Agent (rather than
exclusively by the Administrative Agent).

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Law other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Law, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.01(f) below, (B) such Loan Party or the Administrative Agent, to
the extent required by such Law, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Law, and
(C) to the extent that the withholding or

 

59



--------------------------------------------------------------------------------

deduction is made on account of Indemnified Taxes, the sum payable by such Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions with respect to Indemnified Taxes
(including deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Loan Parties. Each of the Company and the Designated
Borrowers shall, and does hereby, indemnify the Administrative Agent, each
Lender and each L/C Issuer within ten days after demand therefor for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, on or
with respect to any payment by or on account of any obligation of a Loan Party
hereunder or any other Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the amount of such payment or
liability and the reasons thereof delivered to the Company by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. Each of the Company and the Designated Borrowers shall,
and does hereby, jointly and severally indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(e) below. Upon
making such payment to the Administrative Agent, the applicable Borrower shall
be subrogated to the rights of the Administrative Agent pursuant to
Section 3.01(e) below against the applicable defaulting Lender or L/C Issuer
(other than the right of set off pursuant to the last sentence of
Section 3.01(e)). The indemnity obligations pursuant to this Section 3.01(c)
shall be (A) joint and several among the Company and the Designated Borrowers
that are U.S. Persons and (B) several among the Designated Borrowers, and the
indemnity obligations of any Foreign Obligor shall be limited to Indemnified
Taxes attributable to such Foreign Obligor.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by a
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Company,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Company or the Administrative Agent, as the case may be.

(e) Indemnification by the Lenders. Each Lender and each L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (i) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or such L/C Issuer (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (iii) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or such L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally

 

60



--------------------------------------------------------------------------------

imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or the Company shall be conclusive absent manifest error.
Each Lender and L/C Issuer hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or such L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this subsection (e).

(f) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times required by
applicable Law or when reasonably requested by the Company or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, as required by applicable
Law or if reasonably requested by the Company or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent as will enable the Company
or the Administrative Agent, as the case may be, to determine whether or not
such Lender is subject to withholding or deduction of Taxes or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as required by
applicable Law or upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from United States federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by applicable Law or upon the reasonable request of such
Borrower or the Administrative Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

61



--------------------------------------------------------------------------------

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by applicable Law or upon the reasonable request of the
Company or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall promptly notify the Company and the
Administrative Agent and update such form or certification or promptly notify
the Company and the Administrative Agent in writing of its legal inability to do
so. Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.

 

62



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or L/C Issuer, or have any obligation to pay to any
Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds paid
for the account of such Lender or L/C Issuer, as the case may be. If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01 (or benefit equivalent to a refund in the form of
an offset or prepayment of such Taxes due for future periods), it shall pay to
such Loan Party an amount equal to such refund or equivalent offset or Tax
prepayment (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 3.01 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses and net of
any loss or gain realized in the conversion of such funds from or to another
currency (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or equivalent offset or Tax prepayment), provided that
such Loan Party, upon the request of the Recipient, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient in the event
the Recipient is required to repay such refund or equivalent offset or Tax
prepayment to such Governmental Authority. Notwithstanding anything to the
contrary in this subsection (g), in no event will the applicable Recipient be
required to pay any amount to such Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the indemnification payments
or additional amounts giving rise to such refund or equivalent offset or Tax
prepayment had never been paid. This subsection shall not be construed to
require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to such Loan Party
or any other Person.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Law has made it unlawful, or any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to the Eurocurrency Rate (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) if
such Lender shall so request (with a copy to the Administrative Agent), the
Company shall, or shall cause the applicable Designated Borrower to, either (at
the Company’s election) prepay all such Eurocurrency Rate Loans of such Lender
or convert all such

 

63



--------------------------------------------------------------------------------

Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate) denominated in Dollars (after
redenomination thereof into Dollars in the amount of the Dollar Equivalent
thereof if such Eurocurrency Rate Loans are denominated in an Alternative
Currency), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law, after the date on which a
Lender or L/C Issuer becomes a Lender or L/C Issuer hereunder, shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii) [Intentionally Omitted]; or

 

64



--------------------------------------------------------------------------------

(iv) impose on any Lender or any L/C Issuer or the London interbank market any
other material condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to materially
increase the cost to such Lender or such L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to materially reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law, after the date on which a Lender or L/C Issuer becomes a Lender
or L/C Issuer hereunder, affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit or Swing Line Loans issued by such L/C Issuer, to a level below that
which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within ten days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
90 days prior to the date that such Lender or such L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender (i) as long as such Lender
shall be required to

 

65



--------------------------------------------------------------------------------

maintain reserves with respect to liabilities or assets consisting of or
including eurocurrency funds or deposits (currently known as “Eurocurrency
Liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan; provided the Company shall have received at least ten days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice ten days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable ten days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any reasonable and invoiced loss, cost or expense
incurred by it (in each case together with a reasonably detailed supporting
calculation) as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit or related Bankers’ Acceptance (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency other than at the request of the Administrative
Agent, any Lender or any L/C Issuer; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but excluding any loss of
profits or margin. The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

66



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender or L/C Issuer shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or L/C Issuer, as the case may
be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Company hereby agrees to pay (or to cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender or L/C Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or delivers a notice under Section 3.02, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Company may replace such Lender
in accordance with Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Closing. The obligation of each L/C Issuer and each Lender to
enter into this Agreement is subject to the satisfaction of the following
conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Company, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Company Guaranty sufficient
in number for distribution to the Administrative Agent, each Lender and the
Company;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer or Borrowing Officer thereof authorized
to act as a Responsible Officer or Borrowing Officer, as the case may be, in
connection with this Agreement and the other Loan Documents to which the Company
is a party;

 

67



--------------------------------------------------------------------------------

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
that the Company is validly existing, in good standing and qualified to engage
in business in Delaware;

(iv) a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel
to the Company, addressed to the Administrative Agent and each Lender, as to
such matters concerning the Company and the Loan Documents as the Administrative
Agent or the Required Lenders may reasonably request;

(v) a certificate signed by a Responsible Officer of the Company certifying that
(A) the representations and warranties of the Borrowers contained in Article V
and each Loan Party contained in each other Loan Document, or which are
contained in any document furnished as of the Closing Date in connection
herewith or therewith, are true and correct in all material respects on and as
of the Closing Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (B) no Default or Event of Default
exists or would result from any Credit Extension or the application of the
proceeds thereof as of the Closing Date, and (C) after giving effect to the
transactions to occur on or prior to the Closing Date, including the
effectiveness of the Loan Documents, there has been no event or circumstance
since December 31, 2012 that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; and

(vi) a Note executed by the Company in favor of each Lender requesting a Note.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) The Administrative Agent’s receipt of the Audited Financial Statements.

(d) The Administrative Agent’s receipt of evidence in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders that
the Existing Credit Agreement and all commitments thereunder have been or,
concurrently with the Closing Date, are being terminated, all obligations
thereunder have been paid in full and all Liens, if any, securing obligations
under the Existing Credit Agreement have been or, concurrently with the Closing
Date, are being released (and each Lender party to an Existing Credit Agreement
acknowledges the receipt and effectiveness of the Company’s notice of
termination thereof).

(e) The representations and warranties of the Company contained in Article V or
which are contained in any document furnished at any time on or prior to the
Closing Date under or in connection herewith or therewith, shall be true and
correct in all material respects on and as of the Closing Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date.

(f) Each Lender’s receipt of all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, that has been reasonably requested by such Lender not less than ten
Business Days prior to the Closing Date.

(g) Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of

 

68



--------------------------------------------------------------------------------

such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Borrowers contained in Article
V (excluding, however, Section 5.05(c) and Section 5.06) and (ii) each Loan
Party contained in each other Loan Document shall be true and correct on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower and
the determination of the Designated Lenders and Designated Borrower Sublimit
with respect to such Designated Borrower shall have been met to the reasonable
satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

69



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders as of the Closing Date (except with respect to the representations and
warranties in Section 5.16 which are limited to the Company and the applicable
Foreign Obligor) that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) in the case of each Loan
Party only, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except in each case referred to in
clause (a), (b)(i), or (c), to the extent that failure to do so could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation binding on such Person or its
assets, or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law in any material respect; except in
each case referred to in clause (b) or (c), to the extent that such conflict,
breach, contravention, Lien, payment or violation could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other material action by, or material notice to, or material filing with
(other than any SEC filing by the Company in compliance with the SEC disclosure
obligations), any Governmental Authority is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable Debtor Relief Laws
and general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby and the Audited
Financial Statements show, reflect or describe all material indebtedness and
other material contingent liabilities of the Company and its Subsidiaries as of
the date thereof, in each case, to the extent required to

 

70



--------------------------------------------------------------------------------

be reflected thereon pursuant to GAAP, including liabilities for taxes, material
long term commitments and Indebtedness other than those that are (A) not
material to the Company and its Subsidiaries as a whole or (B) are reflected in
the Company’s most recent report on Form 10-K and any subsequent reports on Form
10-Q or Form 8-K filed with the SEC.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated March 31, 2013 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. Except as specifically disclosed in the Company’s and the
Target’s Annual Report on Form 10-K and any other filings with the SEC from time
to time, there are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of the Company, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect.

5.07 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record title to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect. The property of the Company and its Subsidiaries is
subject to no Lien, other than Liens permitted by Section 7.01.

5.08 Environmental Compliance. Except as specifically disclosed in Schedule
5.08, the Company and its Subsidiaries are in compliance with all applicable
Environmental Laws, except for such non-compliance as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as specifically disclosed in Schedule 5.08, there are no pending written
claims alleging potential liability under or responsibility for violation of any
Environmental Law against or with respect to the Company and its Subsidiaries or
their respective businesses, operations and properties, except such pending
claims as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

5.09 Insurance. Except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the properties of the
Company and its Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of the Company, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company or the applicable Subsidiary operates.

5.10 Taxes. Except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect, the Company and its Subsidiaries
have filed all Federal, state and other material tax returns and reports
required to be filed (subject to any applicable extensions), and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets which are due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.

 

71



--------------------------------------------------------------------------------

5.11 ERISA Compliance.

(a) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (i) each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws; and (ii) each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination or opinion letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Company, nothing has occurred which
would prevent, or cause the loss of, such qualification.

(b) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan and
no lien in favor of the PBGC or a Plan has arisen.

(c) There are no pending or, to the knowledge of the Company, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted, or to the
knowledge of the Company, could reasonably be expected to result in a Material
Adverse Effect.

(d) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) no Pension Plan or Multiemployer Plan has been determined to be an at-risk
plan or a plan in endangered or critical status, as applicable, within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (iv) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (v) neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (vi) neither the Company nor any ERISA Affiliate has
engaged in a transaction that would reasonably be expected to be subject to
Section 4069 or 4212(c) of ERISA.

5.12 Margin Regulations; Investment Company Act.

(a) No part of the proceeds of any Loan will be used for any purpose that
violates the provisions of Regulation U or any of the other Regulations of the
FRB. If requested by any Lender or the Administrative Agent, the Company will
furnish to the Administrative Agent and each Lender a statement to the forgoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.13 Disclosure. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the

 

72



--------------------------------------------------------------------------------

transactions contemplated hereby or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), taken as a whole, contains any untrue statement of material fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to management projections or guidance or forward
looking statements, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

5.14 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.15 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Company is set forth on
Schedule 10.02.

5.16 Representations as to Foreign Obligors. On and after the date on which any
Subsidiary becomes a Foreign Obligor, each of the Company and each Foreign
Obligor represents and warrants to the Administrative Agent and the Lenders
that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents, except as
may be limited by applicable Debtor Relief Laws and general principles of
equity, regardless of whether considered in a proceeding in equity or at law. It
is not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) Other than those that, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, there is no tax, levy, impost, duty, fee,
assessment or other governmental

 

73



--------------------------------------------------------------------------------

charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except, in
each case, as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.17 OFAC. No Loan Party, nor any OFAC Related Party, (a) is currently the
subject of any Sanctions, or (b) is located, organized or residing in any
Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been used
by the Borrowers, directly or indirectly, to lend, contribute, provide or has
otherwise been made available by the Borrowers to fund any activity or business
in any Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, the Arrangers, the Administrative
Agent, any L/C Issuer or the Swing Line Lender) of Sanctions.

ARTICLE VI.

AFFIRMATIVE COVENANTS

As of the Closing Date and for so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit or related Bankers’ Acceptance shall remain
outstanding, the Company shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (for distribution
to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within the filing deadline applicable
to the Company set forth in the SEC regulations promulgated pursuant to
Section 13 of the Exchange Act, after the end of each fiscal year of the Company
(commencing with the fiscal year ending December 31, 2013), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, prepared in
accordance with GAAP, audited and accompanied by a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and

(b) as soon as available, but in any event within the filing deadline applicable
to the Company set forth in the SEC regulations promulgated pursuant to
Section 13 of the Exchange Act, after the end of each of the first three fiscal
quarters of each fiscal year of the Company (commencing with the fiscal quarter
ending June 30, 2013), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations,

 

74



--------------------------------------------------------------------------------

shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, and certified by a Responsible Officer of the Company
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes.

Notwithstanding anything to the contrary in this Section 6.01, the Company shall
not be required to deliver any financial statements to the Administrative Agent
with respect to any period for which it has timely filed its Form 10-K or Form
10-Q, as the case may be, with the SEC; provided, that such Form 10-K or Form
10-Q, as the case may be, is publicly available on the SEC’s website (or a
similar website) within the time periods required by this Section.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (for
distribution to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of a Responsible Officer of the Company stating
that such Responsible Officer has no knowledge of any Default under the
financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company;

(c) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation by such agency regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Company hereunder (collectively, the “Company Materials”)

 

75



--------------------------------------------------------------------------------

by posting the Company Materials on Debt Domain, IntraLinks, Syndtrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that (w) all Company Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Company
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Company Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Company Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Company shall be under no obligation to mark
any Company Materials “PUBLIC.”

6.03 Notices. Promptly, after a Responsible Officer of the Company obtains
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event or the institution of proceedings or
the taking of any other action by the PBGC or any Plan with respect to the
withdrawal from or the termination, reorganization or insolvency of, any Plan
that, in any case, could reasonably be expected to have a Material Adverse
Effect; and

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached and shall be provided to the
Administrative Agent for distribution to the Lenders.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable (subject to any applicable grace periods and tax extensions) all (a) tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, except, in each case, (i) to the extent the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves, if any, in accordance with GAAP are being
maintained by the Company or such Subsidiary or (ii) where any failure thereof
could not reasonably be expected to result in a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the legal existence and good standing (or equivalent status) of
the Company and any Designated

 

76



--------------------------------------------------------------------------------

Borrower under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.03 or 7.04; and (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties; Maintenance of Insurance. Except to the extent
that, in the aggregate, non-compliance could not reasonably be expected to have
a Material Adverse Effect, (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and
(b) maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

6.07 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith, in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

6.08 Inspection Rights; Books and Records. (a) Maintain proper books and records
and accounts in which full, true and correct entries in conformity with GAAP and
all Laws shall be made of all dealings and transactions material to the Company
and its Subsidiaries, taken as a whole, in relation to its business and
activities; and (b) permit representatives of any Lender, at such Lender’s own
expense (unless a Default has occurred and is continuing, in which case at the
Company’s expense), to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time but only
during normal business hours and (except in the event a Default or Event of
Default exists) upon reasonable prior notice to the Company and as often as may
reasonably be desired (but in no event more frequently than two times a year
unless an Event of Default exists) and to discuss the business, operations,
properties and financial and other condition of the Company and its Subsidiaries
with officers and employees of the Company and its Subsidiaries and, when an
Event of Default exists, with their Registered Public Accounting Firm.

6.09 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to repay all
obligations under the Existing Credit Agreement; and (b) for working capital
purposes, capital expenditures, acquisitions, repurchases of stock, debentures
and other securities, the refinancing of present and future debt and other
general corporate purposes not in contravention of any Law or of any Loan
Document.

6.10 Approvals and Authorizations. Except to the extent that, in the aggregate,
non-compliance could not reasonably be expected to have a Material Adverse
Effect, maintain all authorizations, consents, approvals and licenses from,
exemptions of, and filings and registrations with, each Governmental Authority
of the jurisdiction in which each Foreign Obligor is organized and existing, and
all approvals and consents of each other Person in such jurisdiction, in each
case that are required in connection with the Loan Documents.

ARTICLE VII.

NEGATIVE COVENANTS

As of the Closing Date and for so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit or related Bankers’ Acceptance shall remain
outstanding, the Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues other than Liens on Margin Stock created, incurred
or assumed at a time when such Margin Stock constitutes Unrestricted Margin
Stock, whether now owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

 

77



--------------------------------------------------------------------------------

(b) Liens (including Liens of the Target or the Target’s Subsidiaries) existing
on the Closing Date and listed on Schedule 7.01 and any renewals or extensions
thereof; provided that (i) the property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased except as contemplated by
Section 7.02(b), and (iii) any renewal or extension of the obligations secured
or benefited thereby is permitted by Section 7.02(b); and provided, further, to
the extent any change occurs between the Closing Date and the date of
consummation of the Acquisition solely with respect to Liens that are
specifically permitted to be incurred by the Target or the Target’s Subsidiaries
pursuant to the terms of the Acquisition Agreement (as in effect on the date
hereof) which would make the contents of such Schedule 7.01 incomplete as of the
date of consummation of the Acquisition as a result thereof, the Company may
deliver to the Administrative Agent an updated version of such Schedule on or
prior to the date of consummation of the Acquisition to reflect such additional
Liens, which updated version shall replace the version of such Schedule
delivered on the Closing Date without any requirement for any amendment or any
consent by the Administrative Agent or any Lender;

(c) Liens on property of the Company and its Subsidiaries not reflected on the
consolidated balance sheet of the Company and its Subsidiaries that are limited
to amounts that have been irrevocably deposited with a financial institution;

(d) Liens for Taxes not yet delinquent, that remain payable without penalty, or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not delinquent
for a period of more than 60 days or which are being contested in good faith and
by appropriate proceedings diligently conducted;

(f) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(g) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business (including deposits to secure letters of
credit issued to secure any such obligation);

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

78



--------------------------------------------------------------------------------

(i) Liens securing judgments for the payment of money or securing appeal or
other surety bonds related to such judgments;

(j) customary rights of setoff upon deposit accounts and securities accounts of
cash in favor of banks or other depository institutions and securities
intermediaries; provided that (i) such deposit account or securities account is
not a dedicated cash collateral account and is not subject to restrictions
against access by the Company or any of its Subsidiaries owning the affected
deposit account or other funds maintained with a creditor depository institution
in excess of those set forth by regulations promulgated by the FRB or any
foreign regulatory agency performing an equivalent function, and (ii) such
deposit account or securities account is not intended by the Company or any of
its Subsidiaries to provide collateral (other than such as is ancillary to the
establishment of such deposit account or securities account) to the depository
institution;

(k) Liens arising under Cash Management Agreement pooling arrangements;

(l) any interest or title of a lessor under any lease entered into by the
Company or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased;

(m) Liens incurred pursuant to a Permitted Securitization on the property and
rights that are subject thereto;

(n) licenses, operating leases or subleases permitted hereunder granted to other
Persons in the ordinary course of business not interfering in any material
respect with the business of the Company or any of its Subsidiaries;

(o) Liens arising from precautionary UCC financing statement filings with
respect to operating leases or consignment arrangements entered into by the
Company or any of its Subsidiaries in the ordinary course of business;

(p) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary or becomes a Subsidiary
of the Company and the replacement, extension or renewal of such Liens (or the
Indebtedness secured thereby); provided that (i) such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary and
(ii) no such replacement, extension or renewal of such Lien or the Indebtedness
secured thereby may (A) increase or change the assets secured by such Lien,
(B) increase the amount of Indebtedness secured by such Lien (other than by an
amount equal to the reasonable fees and expenses of such refinancing or
replacement) or (C) change any direct or indirect obligor thereof; and

(q) other Liens securing Indebtedness in an aggregate amount not to exceed, at
any time outstanding, 10% of the book value of the Consolidated Total Tangible
Assets of the Company and its Subsidiaries.

7.02 Subsidiary Indebtedness. Permit any Subsidiary (including any Designated
Borrower) to create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of the Designated Borrowers under the Loan Documents;

(b) Indebtedness (including Indebtedness of the Target or the Target’s
Subsidiaries) outstanding on the Closing Date and listed on Schedule 7.02 and
additional Indebtedness incurred after

 

79



--------------------------------------------------------------------------------

the Closing Date under the revolving credit arrangements listed on Schedule 7.02
in an aggregate principal amount at any one time outstanding not to exceed the
commitments or limits existing with respect thereto on the date hereof and set
forth on such Schedule and any replacements, refinancings, refundings, renewals
or extensions thereof; provided that the principal amount of such Indebtedness
is not increased at the time of such replacement, refinancing, refunding,
renewal or extension above the commitments or limits set forth on such Schedule;
and provided, further, to the extent any change occurs between the Closing Date
and the date of consummation of the Acquisition solely with respect to
Indebtedness that is specifically permitted to be incurred by the Target or the
Target’s Subsidiaries pursuant to the terms of the Acquisition Agreement (as in
effect on the date hereof) which would make the contents of such Schedule 7.02
incomplete as of the date of consummation of the Acquisition as a result
thereof, the Company may deliver to the Administrative Agent an updated version
of such Schedule on or prior to the date of consummation of the Acquisition to
reflect such additional Indebtedness, which updated version shall replace the
version of such Schedule delivered on the Closing Date without any requirement
for any amendment or any consent by the Administrative Agent or any Lender;

(c) Indebtedness of any Subsidiary to the Company or to any other Subsidiary;

(d) Indebtedness of the Target at the time the Acquisition is consummated
pursuant to the Acquisition Agreement and the Target becomes a Subsidiary of the
Company in an aggregate principal amount not to exceed $2.1 billion and any
replacement, refinancings, refundings, renewals or extension thereof; provided
that the principal amount of such Indebtedness is not increased at the time of
such replacement, refinancing, refunding, renewal or extension;

(e) Guarantees by any Subsidiary in respect of Indebtedness of the Company or
any other Subsidiary otherwise permitted hereunder; provided, however, that any
Guarantees by Subsidiaries in respect of Indebtedness of the Company shall not
exceed, at any time outstanding, $50,000,000 in the aggregate;

(f) Indebtedness of one or more Subsidiaries under (i) the Term Loan Facility in
an aggregate principal amount not to exceed $3.0 billion; and (ii) the Bridge
Loan Facility in an aggregate principal amount not to exceed $7.5 billion; and

(g) other Indebtedness of all Subsidiaries in an aggregate principal amount not
to exceed, at any time outstanding, 10% of the total book value of the
Consolidated Total Tangible Assets of the Company and its Subsidiaries.

7.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, (ii) any one or more other
Subsidiaries, provided that in the event a Designated Borrower is a party to any
such merger, the surviving Subsidiary shall be the Designated Borrower (and if
both parties to such merger are Designated Borrowers, the surviving Designated
Borrower shall assume all obligations of the other Designated Borrower in a
manner satisfactory to the Administrative Agent), or (iii) the Target pursuant
to the Acquisition Agreement;

(b) any Subsidiary may Dispose of all or substantially all of its assets
(i) (upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary or (ii) pursuant to a Disposition permitted by Section 7.04;

 

80



--------------------------------------------------------------------------------

(c) any Subsidiary (other than a Subsidiary that is at such time a Designated
Borrower) may be wound up, liquidated or dissolved, as deemed appropriate by the
Company; and

(d) any Person other than the Company or any Subsidiary may be merged or
consolidated with any Subsidiary; provided that in the event such Subsidiary is
a Designated Borrower at that time, such Designated Borrower shall be the
continuing or surviving Person.

7.04 Dispositions. Make any Disposition (other than any property which, at the
time of any Disposition, constitutes Unrestricted Margin Stock) or enter into
any agreement to make any Disposition, except:

(a) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by the Company or any of its Subsidiaries to the
Company or any of its Subsidiaries;

(e) Dispositions listed on Schedule 7.04;

(f) Dispositions pursuant to a Permitted Securitization;

(g) Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions; and

(h) Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.04; provided that (i) at the time of such Disposition, no
Default exists or would result from such Disposition and (ii) the aggregate book
value of all property Disposed of in reliance on this clause (h) in any period
of twelve consecutive months after the Closing Date shall not exceed 10% of the
book value of the total consolidated assets of the Company and its Subsidiaries
(including, if the Acquisition is consummated, the Target and its Subsidiaries)
in accordance with GAAP as at the beginning of such twelve-month period (based
on the most recent financial statements of the Company prior to the beginning of
such twelve-month period that have been delivered pursuant to Section 6.01) and,
to the extent that such financial statements do not include the consolidated
assets of the Target and its Subsidiaries, calculated on a Pro Forma Basis to
include (if the Acquisition has been consummated) the assets of the Target and
its Subsidiaries based on the most recent available financial statements of the
Target), provided, however, that the aggregate book value of all property
Disposed of in reliance of this clause (h) in the period of twelve consecutive
months after the Adjusted Financial Covenant Date shall not exceed 20% of the
book value of the total consolidated assets of the Company and its Subsidiaries
(including the Target and its Subsidiaries) as at the beginning of such
twelve-month period (based on the most recent financial statements of the
Company prior to the beginning of such twelve-month period that have been
delivered pursuant to Section 6.01) and, to the extent that such financial
statements do not include the consolidated assets of the Target and its
Subsidiaries, calculated on a Pro Forma Basis to include the assets of the
Target and its Subsidiaries based on the most recent available financial
statements of the Target, it being understood that up to 10% of such book value
of the total consolidated assets of the Company and its Subsidiaries that has
not been Disposed of during such consecutive twelve-month period after the
Adjusted Financial Covenant Date can be carried over to the immediate next
succeeding twelve-month period.

 

81



--------------------------------------------------------------------------------

7.05 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Company and any of its Subsidiaries,
(b) transactions otherwise permitted hereunder, (c) dividends and distributions
to shareholders and equityholders, or (d) transactions that do not exceed, in
the aggregate, $5,000,000 during any fiscal year.

7.06 Consolidated Leverage Ratio.

(a) Prior to the Adjusted Financial Covenant Date, permit the Consolidated
Leverage Ratio as at the last day of any fiscal quarter of the Company to be
greater than 3.5 to 1.0.

(b) Following the occurrence of the Adjusted Financial Covenant Date, permit the
Consolidated Leverage Ratio as at the last day of any fiscal quarter of the
Company to be greater than (i) for any fiscal quarter ending during the period
from the Adjusted Financial Covenant Date to the day prior to the date that is
six months after the Adjusted Financial Covenant Date, 5.5 to 1.0, (ii) for any
fiscal quarter ending during the period from the date that is six months after
the Adjusted Financial Covenant Date and until the day prior to the date that is
twelve months after the Adjusted Financial Covenant Date, 4.5 to 1.0, (iii) for
any fiscal quarter ending during the period from the date that is twelve months
after the Adjusted Financial Covenant Date and until the day prior to the date
that is eighteen months after the Adjusted Financial Covenant Date, 4.0 to 1.0
and (iv) for any fiscal quarter ending during the period from the date that is
eighteen months after the Adjusted Financial Covenant Date and until the
Maturity Date, 3.5 to 1.0.

7.07 Consolidated Interest Coverage Ratio. Following the occurrence of the
Adjusted Financial Covenant Date, permit the Consolidated Interest Coverage
Ratio as at the last day of any fiscal quarter of the Company to be less than
3.0 to 1.0.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
any fee due hereunder, or any other amount payable hereunder or under any other
Loan Document; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the existence of the Company or any Designated Borrower), 6.09 or Article VII or
the Company fails to perform or observe any term, covenant or agreement
contained in the Company Guaranty; or

 

82



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) a Responsible Officer of the
Company having knowledge of such Default or (ii) the receipt by any Borrower or
any other Loan Party of written notice from the Administrative Agent or any
Lender of such Default; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Material Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise and after any applicable grace period) in
respect of any Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) or Guarantee having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount (any such Indebtedness or
Guarantee, “Threshold Indebtedness”), or (B) fails to observe or perform (after
any applicable grace period) any other agreement or condition relating to any
Threshold Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event (other than (v) any repurchase, repayment or redemption
or any offer to repurchase, prepay or redeem Indebtedness of the Target based on
a change of control as a result of the consummation of the Acquisition pursuant
to the Acquisition Agreement; (w) the mandatory prepayment of any bridge
financing made with the proceeds of permanent financing or the proceeds of asset
sales or equity issuances, (x) any such default or event arising solely out of
the violation by the Company or any of its Subsidiaries of any covenant in any
way restricting the Company, or any such Subsidiary’s, right or ability to sell,
pledge or otherwise dispose of Unrestricted Margin Stock, (y) any event
requiring the repurchase, repayment or redemption (automatically or otherwise)
or an offer to repurchase, prepay or redeem any Threshold Indebtedness, or the
delivery of any notice with respect thereto, solely as a result of the Company’s
or any of its Subsidiaries’ failure to consummate a merger or other acquisition
contemplated to be funded in whole or in part with the proceeds of such
Threshold Indebtedness or (z) for the avoidance of any doubt, any right
(including any prior right) of a holder or holders of any Threshold Indebtedness
that is convertible into equity securities to require the repurchase, repayment
or redemption of such Threshold Indebtedness on a predetermined date provided in
the documentation for such Threshold Indebtedness, or an offer to repurchase,
repay or redeem such Threshold Indebtedness on such date or the delivery of a
notice with respect thereto) is to cause, or to permit the holder or holders or
the beneficiary or beneficiaries of such Threshold Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Threshold Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Threshold Indebtedness to become payable or cash collateral in respect thereof
to be demanded (other than as described in clauses (v), (w), (x), (y) and (z) of
this clause (B)); or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) and the Swap Termination
Value owed by the Company or such Subsidiary as a result thereof is greater than
the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of their respective
Material Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any

 

83



--------------------------------------------------------------------------------

material part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of their
respective Material Subsidiaries becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or

(h) Judgments. There is entered against the Company or any Material Subsidiary
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by either (i) independent third-party insurance as to
which the insurer does not dispute coverage or (ii) another creditworthy (as
reasonably determined by the Administrative Agent) indemnitor that has been
notified thereof and has acknowledged its indemnity obligations with respect
thereto) and there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect or such judgment is not satisfied, vacated or discharged; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default exists, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

84



--------------------------------------------------------------------------------

(d) exercise on behalf of itself, the Lenders and each L/C Issuer all rights and
remedies available to it, the Lenders and each L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and each L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and each
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements, ratably
among the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management
Banks in proportion to the respective amounts described in this clause Fourth
held by them, and to the payment of the maximum amount of all Bankers’
Acceptances then outstanding, such payment to be for the account of the
applicable L/C Issuer (or to the extent Lenders have theretofore funded their
participations in any such Bankers’ Acceptance, ratably among such Lenders in
accordance with such funded participations);

Fifth, to the Administrative Agent for the account of each L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

85



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no amounts received from the Company shall be
applied to Excluded Swap Obligations from the Company.

Subject to Section 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and each L/C Issuer, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company, any other
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default exists;

 

86



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.

 

87



--------------------------------------------------------------------------------

The Administrative Agent may consult with legal counsel (who may be counsel for
the Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent; Resignation of L/C Issuers.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, each L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and each L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or an L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent and other than any
rights to indemnity payments or other amounts owed to the

 

88



--------------------------------------------------------------------------------

retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

(e) Barclays may at any time give notice of its resignation as an L/C Issuer to
the Administrative Agent. If Barclays resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with and subject to approval by the Company (such approval not to
be unreasonably withheld or delayed), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after Barclays gives notice of its resignation, then Barclays may
appoint a successor L/C Issuer meeting the qualifications set forth above;
provided that if Barclays shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice. Upon the acceptance
of a successor’s appointment as an L/C Issuer hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of Barclays in its capacity as L/C Issuer (it being understood that,
unless otherwise provided at the time of such successor’s appointment, such
successor shall also be obligated hereunder to issue commercial Letters of
Credit and create Bankers’ Acceptances, notwithstanding the last sentence of
Section 2.03(a)(i)), (ii) Barclays shall be discharged from all of its duties
and obligations in its capacity as L/C Issuer hereunder or under the other Loan
Documents, and (iii) such successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such retiring L/C Issuer
to effectively assume the obligations of Barclays with respect to such Letters
of Credit.

 

89



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Bookrunners, Syndication Agents or Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, each L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, each L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, each L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and each L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

90



--------------------------------------------------------------------------------

9.10 Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements.
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03 or the Company
Guaranty by virtue of the provisions hereof or of the Company Guaranty shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document (or to notice of or to consent
to any amendment, waiver or modification of the provisions hereof or of the
Company Guaranty) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under
Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(f) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or

 

91



--------------------------------------------------------------------------------

(h) release the Company from the Company Guaranty without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of any L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit or Bankers’ Acceptance issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) (below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower, the Administrative Agent, an L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

92



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and each L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, each L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Company Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, each L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its

 

93



--------------------------------------------------------------------------------

delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Company Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, each L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Company
shall indemnify the Administrative Agent, each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuers or the Swing Line Lender from exercising the rights and remedies that
inure to their respective benefit (solely in their respective capacities as an
L/C Issuer or the Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
each Related Party of any of the foregoing Persons (including the Attorney Costs
of the Administrative Agent), in connection

 

94



--------------------------------------------------------------------------------

with the syndication of the credit facility provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by each L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the Attorney Costs
of the Administrative Agent, the Lenders and the L/C Issuers) in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify and hold
harmless the Administrative Agent (and any sub-agent thereof selected by it with
reasonable care), each Lender, each L/C Issuer, the Arrangers and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) from and against (and will reimburse each Indemnitee as the same
are incurred for) any and all actions, suits, proceedings (including any
investigations or inquiries), claims, damages, losses, liabilities and expenses
(including, subject to the limitations in subclause (y) of the last sentence of
this clause (b), the reasonable fees, charges and disbursements of counsel for
any Indemnitee), joint or several, of any kind or nature whatsoever that may be
incurred or suffered by, asserted against or involve an Indemnitee or brought by
the Company, any of its Subsidiaries, any of their respective Affiliates or any
other Person or entity, in each case, arising out of or in connection with or by
reason of (including in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith (including in
connection with the enforcement of the indemnification obligations set forth
herein)) (i) the Acquisition, (ii) the execution or delivery of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents or (ii) any Loan or Letter of Credit or
Bankers’ Acceptance or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit or a Bankers’ Acceptance if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit or Bankers’ Acceptable, as applicable); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such action,
suit, proceeding, claim, damage, loss, liability or expense either (x) (1) is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (2) results from a claim brought by the Company or any other
Loan Party against an Indemnitee for a material breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(y) arises solely from disputes solely between or among Indemnitees (except that
in the event of such dispute involving a claim or proceeding brought against the
Administrative Agent, an Arranger, any L/C Issuer or the Swing Line Lender or
any of their respective Related Parties (in each case, acting in its capacity as
such) by the other Indemnitees, the Administrative Agent, such Arranger, such
L/C Issuer or the Swing Line Lender or such Related Party, as applicable, shall
be entitled (subject to the other limitations and exceptions set forth in this
clause (b)) to the benefit of such indemnification) not relating to or in
connection with acts or omissions by the Company, any of its Subsidiaries, any
of their respective Affiliates or any other Person or entity; provided that each
Indemnitee will repay to the Company any reimbursements provided by the Company
to such Indemnitee to the extent that it is determined that such Indemnitee is
not entitled to such indemnification by virtue of one or both of the exceptions
in clauses (x) and (y) above. The Company agrees that no Indemnitee shall have
any liability (whether direct or

 

95



--------------------------------------------------------------------------------

indirect, in contract or tort or otherwise) to the Company or its Subsidiaries
or Affiliates or the Company’s respective equity holders or creditors arising
out of, related to or in connection with any aspect of the transactions
contemplated hereby, except to the extent of direct, as opposed to special,
indirect, consequential or punitive, damages determined to have resulted from
such Indemnitee’s gross negligence, material breach of contract or willful
misconduct, in each case, as determined by a court of competent jurisdiction in
a final and non-appealable judgment. Notwithstanding any other provision of this
Agreement, no Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through Internet, electronic,
telecommunications or other information transmission systems other than damages
resulting directly and primarily from its gross negligence, bad faith or willful
misconduct, in each case, as determined by a court of competent jurisdiction in
a final and non-appealable judgment. If legally permitted, any Indemnitee shall
promptly notify the Company in writing of any claim or action by a third party
for which the Indemnitee plans to seek indemnification hereunder; provided that
no failure or delay by any Indemnitee to so provide such notice shall relieve
the Company from any liability or obligation hereunder except to the extent of
any material prejudice, damage or liability caused by or arising out of such
delay or failure. Without limiting the rights of the Indemnitees under this
clause (b), including the right of Indemnitees to retain counsel at the
Company’s expense (but subject to the limitations with respect to such retention
of counsel contained in this clause (b)), the Company may settle or agree to the
entry of judgment with respect to any such claim or action; provided that the
Company shall not, without the subject Indemnitee’s written consent (such
consent not to be unreasonably withheld, conditioned or delayed), settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any such investigation, litigation or proceeding, whether or not any
Indemnified Party is an actual or potential party thereto, unless such
settlement, compromise, consent or termination (i) includes an unconditional
release of each such Indemnitee from any liabilities arising out of such claim,
action or proceeding and (ii) does not include any statement as to or any
admission of fault, culpability, wrong-doing or a failure to act by or on behalf
of any Indemnitee. Notwithstanding the foregoing, (x) any Indemnitee shall have
the right to settle any such claim or action without the consent of the Company
(such consent not to be unreasonably withheld or delayed), provided that the
Company shall have no liability for any settlement entered into without its
consent, and (y) the indemnification obligations under this clause (b) with
respect to the fees, charges and disbursements of any counsel for any Indemnitee
shall be limited to the reasonable and documented fees and expenses of (A) one
outside counsel for the Administrative Agent and the Arrangers, taken together,
(B) one additional outside counsel for the Lenders and the L/C Issuers, taken
together, (C) one local or foreign counsel in each relevant jurisdiction,
(D) any necessary special or regulatory counsel and (E) in the case of an actual
or perceived conflict of interest with respect to any of the counsel identified
in clauses (A) through (D) above, such additional counsel to each group of
affected Persons similarly situated, taken as a whole, as a reasonably necessary
to eliminate such conflict. This Section 10.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer

 

96



--------------------------------------------------------------------------------

or the Swing Line Lender in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), any L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments, the repayment, satisfaction or
discharge of all the other Obligations and the termination of this Agreement.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery (unless prohibited by applicable Law), the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and each L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii)

 

97



--------------------------------------------------------------------------------

by way of participation in accordance with the provisions of subsection (d) of
this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, each L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or, in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default exists, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to any Loans or Commitments
(including Commitments with respect to any applicable Sublimits) assigned,
except that this clause (ii) shall not apply to the Swing Line Lender’s rights
and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default exists at the time of
such assignment or (2) such assignment is to an existing Lender or an Affiliate
of an existing Lender; provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;

 

98



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to any Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of each L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms required by Section 3.01(f).

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person, (D) to any Person that, through its
Lending Offices, is not capable of lending the applicable Alternative Currencies
to the relevant Borrowers without the imposition of any additional Indemnified
Taxes or (E) to any Person (including any Lender) that cannot make Loans to any
Designated Borrower for which the assignor is a Designated Lender on the same
terms as the assignor.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder

 

99



--------------------------------------------------------------------------------

arising from that Lender’s having been a Defaulting Lender. Upon request, each
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders and L/C
Issuers, and the Commitments of, and principal amounts (and stated interest) of
the Loans and L/C Obligations owing to, each Lender and L/C Issuer pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent, the L/C Issuers and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent, the Swing Line Lender or any
L/C Issuer, sell participations to any Person (other than a natural Person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and each L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04 without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant, shall be entitled, through
the applicable Lender, to the benefits of Sections 3.01, 3.04 and 3.05 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. Each Lender that sells a
participation agrees, at the Company’s request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the relevant
Loan Party, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other

 

100



--------------------------------------------------------------------------------

obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or successor provisions. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant. Without limiting the foregoing, a
Participant shall not be entitled to the benefits of Section 3.01 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01(f) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central banking authority; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

(g) [Intentionally Omitted]

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or Barclays assigns all of its Commitment and Loans pursuant to
subsection (b) above, (i) Bank of America or Barclays may, upon 30 days’ notice
to the Company and the Lenders, resign as an L/C Issuer and/or (ii) Bank of
America may, upon 30 days’ notice to the Company, resign as Swing Line Lender.
In the event of any such resignation as an L/C Issuer or Swing Line Lender, the
Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America or Barclays as an L/C Issuer or Bank of America as Swing Line Lender, as
the case may be. If Bank of America or Barclays resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit and Bankers’ Acceptances
outstanding, and all Bankers’ Acceptances issuable under ay Acceptance Credit
outstanding, as of the effective date of its resignation as an L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of such retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America or to
Barclays to effectively assume the obligations of Bank of America or Barclays,
as the case may be, with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees on its own behalf
and on behalf of its Affiliates to keep confidential all non-public Information
(as defined below) provided to it by the Company or any of its

 

101



--------------------------------------------------------------------------------

Subsidiaries pursuant to or in connection with this Agreement; provided that
nothing herein shall prevent the Administrative Agent, any Lender or any L/C
Issuer from disclosing any such Information (a) to its Affiliates and to its
Related Parties (so long as each such Person has been informed of the
confidential nature of such Information and instructed to keep such Information
confidential) solely for the purposes of, or otherwise in connection with, this
Agreement, the other Loan Documents and the transactions contemplated hereby and
thereby, (b) subject to an express agreement to maintain the confidentiality of
such Information in compliance with the provisions of this Section 10.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(d) or
Section 2.16(c) or (ii) any actual or prospective direct or indirect
counterparty to any Swap Contract (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its Affiliates, or of any
Affiliate of any Lender or L/C Issuer, in each case who have a need to know such
Information in accordance with customary business practices (it being understood
that the person to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (d) upon the request or demand of any governmental or regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (e) in response to any order of any
court or other governmental or regulatory authority (including by subpoena or
similar legal process) or as may otherwise be required pursuant to any
requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, other than as a
result of a disclosure by the Administrative Agent, any Lender or any L/C Issuer
or any of their respective employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of their respective affiliates,
in violation of this paragraph, (h) upon the request of any rating agency when
required by it, (i) upon the request of the CUSIP Service Bureau or any similar
organization, (j) in connection with the exercise of any remedy hereunder or
under any of the Loan Documents or any action or proceeding (including the
preparation of any defense) relating to this Agreement, any other Loan Document
or any transaction or matter related thereto, or the enforcement of rights
hereunder or thereunder, (k) to any other party hereto or (l) with the consent
of the Company. The Administrative Agent, any Lender or any L/C Issuer shall,
prior to any disclosure under clause (d), (e), (f), (h) or (i) above to (x) any
governmental or regulatory authority that does not have supervisory, regulatory
or other similar authority with respect to the Administrative Agent, such Lender
or such L/C Issuer and that is seeking such disclosure solely in connection with
an investigation, litigation or other proceeding that does not otherwise involve
the Administrative Agent, such Lender or such L/C Issuer or (y) any other person
that is not a governmental or regulatory authority, notify the Company of any
request for the disclosure of any such non-public Information so as to provide
the Company with the reasonable opportunity to obtain a protective order or
other comparable relief; provided that no such notification will be required if
the Administrative Agent, such Lender or such L/C Issuer (or their respective
counsel) reasonably determines that such notification would be prohibited by
applicable Law or court order. None of the Administrative Agent or any Lender
will make available to the Company or any of its Affiliates confidential
Information that they have obtained or may obtain from any other customer. The
Administrative Agent, each Lender and each L/C Issuer are permitted to access,
use and share with any of their respective bank or non-bank Affiliates, agents,
advisors (legal or otherwise) or representatives any Information concerning the
Company or any of its Affiliates that is or may come into the possession of the
Administrative Agent, any Lender, any L/C Issuer or any of such Affiliates;
provided that, in each case, such Information shall be used solely in connection
with this Agreement, the other Loan Documents and the transactions contemplated
hereby and thereby.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary. Any
Person required to

 

102



--------------------------------------------------------------------------------

maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default exists, each Lender, each L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
against any and all of the obligations of such Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.18 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Notwithstanding anything to the
contrary contained herein, each Lender, each L/C Issuer and their respective
Affiliates shall have no right to set off and apply any deposits held or other
obligations owing by such Lender, such L/C Issuer or any such Affiliate to or
for the credit or the account of any Foreign Obligor against any of the
obligations of any Borrower which is not a Foreign Obligor. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
Notwithstanding the foregoing, to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligation,” no amounts received
from, or set off with respect to, the Company shall be applied to any Excluded
Swap Obligations of the Company.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

103



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to any L/C Issuer
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging manes
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and the making of
any Credit Extension. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to Section 3.06, if any Lender is a Defaulting Lender, if the
obligation of any Lender to make or continue Eurocurrency Rate Loans is
suspended pursuant to Section 3.02, if any Lender is a Non-Participating Lender,
if any Lender is a Non-Extending Lender or a Non-Consenting Lender or if any
other circumstance exists hereunder that gives the Company the right to replace
a Lender as a party hereto, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

 

104



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) in the event such Lender is a Non-Consenting Lender, each assignee shall
consent, at the time of such assignment, to each matter in respect of which such
Lender was a Non-Consenting Lender and the Company also requires each other
Lender that is a Non-Consenting Lender to assign its Loans and Commitments; and

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto and promptly after notice to such Lender of the Company’s intent
to replace such Lender, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

105



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrowers and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrowers has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to the Borrowers or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers and their respective Affiliates, and neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrowers or any of their respective
Affiliates. To the fullest extent permitted by law, the Borrowers hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

106



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

[Signature Pages Follow]

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

THERMO FISHER SCIENTIFIC INC. By:  

/s/ Anthony H. Smith

Name:   Anthony H. Smith Title:   Vice President, Tax and Treasury and Treasurer

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Robert La Porte

Name:   Robert La Porte Title:   Vice President

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer By:  

/s/ Robert La Porte

Name:   Robert La Porte Title:   Vice President

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender and L/C Issuer By:  

/s/ Vanessa A. Kurbatskiy

Name:   Vanessa A. Kurbatskiy Title:   Vice President

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer By:  

/s/ Tony Yung

Name:   Tony Yung Title:   Executive Director

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Brian McNany

Name:   Brain McNany Title:   Vice President

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ William McGinty

Name:   William McGinty Title:   Director

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Brendan Heneghan

Name:   Brendan Heneghan Title:   Vice President By:  

/s/ Nicole Mitchell

Name:   Nicole Mitchell Title:   Vice President

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Christopher Day

Name:   Christopher Day Title:   Authorized Signatory By:  

/s/ Tyler R. Smith

Name:   Tyler R. Smith Title:   Authorized Signatory

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a Lender By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President By:  

/s/ Heidi Sandquist

Name:   Heidi Sandquist Title:   Director

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Lender By:  

/s/ David A. Carroll

Name:   David A. Carroll Title:   Senior Vice President

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Kelly Chin

Name:   Kelly Chin Title:   Authorized Signatory

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Laura Fogarty

Name:   Laura Fogarty Title:   Vice President

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender By:  

/s/ Bertram Tang

Name:   Bertram Tang Title:   Authorized Signatory

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:  

/s/ David W. Kee

Name:   David W. Kee Title:   Managing Director

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank, National Association, as a Lender By:  

/s/ Joseph M. Schnorr

Name:   Joseph M. Schnorr Title:   Senior Vice President

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Bank of China, New York Branch, as a Lender By:  

/s/ Shiqiang Wu

Name:   Shiqiang Wu Title:   President

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Clifford A. Mull

Name:   Clifford A. Mull Title:   First Vice President

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Michelle C. Phillips

Name:   Michelle C. Phillips Title:   Director

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ING Bank N.V., Dublin Branch, as a Lender By:  

/s/ Sean Hassett

Name:   Sean Hassett Title:   Director By:  

/s/ Padraig Matthews

Name:   Padraig Matthews Title:   Vice President

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

INTESA SANPAOLO S.p.A., as a Lender By:  

/s/ William S. Denton

Name:   William S. Denton Title:   Global Relationship Manager By:  

/s/ Francesco Di Mario

Name:   Francesco Di Mario Title:   F.V.P & Head of Credit

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ David A. Wild

Name:   David A. Wild Title:   Senior Vice President

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Nordea Bank Finland Plc, New York Branch as a Lender By:  

/s/ Maureen-Carson-Rustrian

Name:   Maureen-Carson-Rustrian Title:   Assistant Vice President By:  

/s/ Gerald E. Chelius, Jr.

Name:   Gerald E. Chelius, Jr. Title:   Senior Vice President Credit

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

COMMITTED LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 25, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Thermo Fisher Scientific Inc., a Delaware corporation
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and Swing Line Lender and Barclays Bank PLC, JPMorgan Chase
Bank, N.A. and Bank of America, N.A., as L/C Issuers.

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):

¨ A Borrowing of Committed Loans

¨ A conversion or continuation of Committed Loans

 

  1. On                                         (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of                                         .

[Type of Committed Loan requested]

 

  4. In the following currency:                                         .

 

  5. For Eurocurrency Rate Loans: with an Interest Period of             months.

 

  6. On behalf of                                         .

[insert name of Applicable Designated Borrower, if any]

 

  7.

[Under the following Sublimit:                                         .]1

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

THERMO FISHER SCIENTIFIC INC. By:  

 

Name:  

 

Title:  

 

 

1 

To include when any Designated Borrower Sublimit is in effect.

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 25, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Thermo Fisher Scientific Inc., a Delaware corporation
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and Swing Line Lender, and Barclays Bank PLC, JPMorgan
Chase Bank, N.A. and Bank of America, N.A., as L/C Issuers.

The undersigned hereby requests a Swing Line Loan:

 

  8. On                                         (a Business Day).

 

  9. In the amount of $        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

THERMO FISHER SCIENTIFIC INC. By:  

 

Name:  

 

Title:  

 

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                        or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of July 25, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Thermo Fisher Scientific Inc., a Delaware corporation
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, and Swing Line Lender, and Barclays Bank PLC, JPMorgan
Chase Bank, N.A. and Bank of America, N.A., as L/C Issuers.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. [This Note is also entitled to the benefits of the
Company Guaranty]2. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

2 

To include in any Note executed by a Designated Borrower.

 

C-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[THERMO FISHER SCIENTIFIC INC.] [DESIGNATED BORROWER] BY:  

 

NAME:  

 

TITLE:  

 

 

C-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Currency
and
Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                        
                                                                                
                                                              

 

C-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 25, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Thermo Fisher Scientific Inc., a Delaware corporation
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, and Swing Line Lender, and Barclays Bank PLC, JPMorgan
Chase Bank, N.A. and Bank of America, N.A., as L/C Issuers.

The undersigned [chief executive officer] [chief financial officer] [treasurer]
[controller] of the Company hereby certifies as of the date hereof that he/she
is the                                         of the Company, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required to be delivered by Section 6.01(a) of the Agreement for the fiscal year
of the Company ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section; and

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
to be delivered by Section 6.01(b) of the Agreement for the fiscal quarter of
the Company ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default exists.]

—or—

[the following covenants or conditions have not been performed or observed, and
the following is a list of each such Default and its nature and status:]

2. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                         ,                     .

 

THERMO FISHER SCIENTIFIC INC. By:  

 

Name:  

 

Title:  

 

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA for four fiscal quarters ending on above date (the “Subject
Period”)

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated EBITDA

  

Quarter
Ended

  

Quarter
Ended

  

Quarter
Ended

  

Quarter
Ended

  

Twelve Months
Ended

Consolidated

Net Income

               + income tax expense                + interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans)                + depreciation and amortization expense   
            + amortization of intangibles and organization costs               
+ extraordinary, unusual or non-recurring non-cash expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of Consolidated Net Income for Subject Period, non-cash losses on
sales of assets outside of the ordinary course of business)                + any
extraordinary, unusual or non-recurring cash expenses or losses to the extent
they do not exceed, in the aggregate, $75,000,000 during Subject Period         
     

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

+ stock-based compensation expense                + cash charges related to the
Acquisition, including related integration costs of the Company and its
Subsidiaries, in an aggregate amount not to exceed $250,000,000                -
interest income                - extraordinary, unusual or non-recurring
non-cash income or gains (including, whether or not otherwise includable as a
separate item in the statement of Consolidated Net Income for Subject Period,
non-cash gains on the sales or assets outside of the ordinary course of
business)                - extraordinary, unusual or non-recurring cash income
or gains to the extent they exceed, in the aggregate, $75,000,000 during Subject
Period                - income tax credits (to the extent not netted from income
tax expense)               

Consolidated EBITDA

              

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

Consolidated Interest Expense for four fiscal quarters ending on the Subject
Period

(in accordance with the definition of Consolidated Interest Expense as set forth
in the Agreement)

 

Consolidated Interest Expense

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Twelve Months
Ended

+ total cash interest expense (including that attributable to Capital Lease
Obligations) for Subject Period with respect to all outstanding Indebtedness   
            - commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing but including net
costs under Swap Contracts in respect of interest rates to the extent such net
costs are allocable to the Subject Period in accordance with GAAP               

Consolidated Interest Expense

              

 

I. Section 7.06 – Consolidated Leverage Ratio.

 

A.    Indebtedness of the Company and its Subsidiaries at Statement Date:    $
                B.    Consolidated EBITDA for Subject Period:    $             
   C.    Consolidated Leverage Ratio (Line I.A ÷ Line I.B):    $                
D.    Maximum Permitted Consolidated Leverage Ratio for the following Subject
Periods:          Prior to the Adjusted Financial Covenant Date:      3.5 to 1.0
         For any fiscal quarter ending during the period from the Closing Date
to the Day Prior to the Date that is Six Months After the Closing Date:     
5.5 to 1.0          For any fiscal quarter ending during the period from the
Date that is Six Months After the Closing Date and Until the Day Prior to the
Date that is Twelve Months After the Closing Date      4.5 to 1.0          For
any fiscal quarter ending during the period from the Date that is Twelve Months
After the Closing Date and Until the Day Prior to the Date that is Eighteen
Months After the Closing Date      4.0 to 1.0          For any fiscal quarter
ending during the period from the Date that is Eighteen Months after the Closing
Date until the Maturity Date      3.5 to 1.0   

 

II. Section 7.07 – Consolidated Interest Coverage Ratio (Following occurrence of
the Adjusted Financial Covenant Date).

 

A.       Consolidated EBITDA for Subject Period:      $                B.      
Consolidated Interest Expense for Subject Period:      $                C.      
Consolidated Interest Coverage Ratio (Line I.A ÷ Line I.B):      $            
   D.       Maximum Permitted Consolidated Interest Coverage Ratio:     
3.0 to 1.0   

 

D-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, extended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.      Assignor[s]:

 

           

   

           

   

           

 

 

E-1

Assignment and Assumption



--------------------------------------------------------------------------------

2.      Assignee[s]

 

 

   

 

   

 

    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]  

3.      Borrower(s):

 

 

   

 

   

 

 

4.      Administrative Agent.

  Bank of America, N.A., as the administrative agent under the Credit Agreement
 

5.      Credit Agreement.

  Credit Agreement, dated as of July 25, 2013, among Thermo Fisher Scientific
Inc., the Designated Borrowers from time to time party thereto, the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent and
Swing Line Lender and Barclays Bank PLC, JPMorgan Chase Bank, N.A. and Bank of
America, N.A., as L/C Issuers.  

6.      Assigned Interest[s]:

   

 

Assignor[s]

  

Assignees[s]

  

Facility

Assigned

  

Aggregate

Amount of

Commitment

For all

Lenders

  

Amount of

Commitment

Assigned

  

Percentage

Assigned of

Commitment

  

CUSIP

Number

                                                     

 

7.

Trade Date:                     ]5

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[Remainder of page intentionally left blank.]

 

5 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2

Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNOR] By:  

 

Title:  

 

[Consented to and] Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:
 

 

Title:  

 

[Consented to:] By:  

 

Title:  

 

 

E-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

CREDIT AGREEMENT DATED AS OF JULY 25, 2013, AMONG THERMO FISHER SCIENTIFIC INC.,
THE DESIGNATED BORROWERS FROM TIME TO TIME PARTY THERETO, THE LENDERS FROM TIME
TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND SWING
LINE LENDER AND BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A. AND BANK OF
AMERICA, N.A., AS L/C ISSUERS.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

E-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-5

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

COMPANY GUARANTY

This COMPANY GUARANTY (“Guaranty”) is entered into as of July 25, 2013 by THERMO
FISHER SCIENTIFIC INC., a Delaware corporation (the “Company”, or the
“Guarantor”) in favor of and for the benefit of BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
financial institutions (the “Lenders”) from time to time party to the Credit
Agreement (as hereinafter defined; the terms defined therein and not otherwise
defined herein being used herein as therein defined).

R E C I T A L S

WHEREAS, the Company has entered into a Credit Agreement dated as of July 25,
2013 (as it may hereafter be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with certain Subsidiaries of the Company from time to time party
thereto, as Designated Borrowers, the Lenders, the L/C Issuers and the
Administrative Agent, pursuant to which the Lenders and the L/C Issuers have
made certain commitments, subject to the terms and conditions set forth in the
Credit Agreement, to provide a revolving credit facility to the Company and the
Designated Borrowers from time to time in accordance with the terms of the
Credit Agreement; and

WHEREAS, the Designated Borrowers may from time to time enter, or may from time
to time have entered, into one or more Cash Management Agreements with one or
more Cash Management Banks and one or more Swap Contracts with one or more Hedge
Banks; and

WHEREAS, the credit extended to the Designated Borrowers under the Credit
Agreement, Guaranteed Cash Management Agreements, Guaranteed Hedge Agreements
and any other Loan Document will enhance the overall financial strength and
stability of the Company’s consolidated group of companies; and

WHEREAS, it is desired that the Obligations of the Designated Borrowers under
the Credit Agreement, Guaranteed Cash Management Agreements, Guaranteed Hedge
Agreements and any other Loan Document, including, without limitation, the
obligation of any Designated Borrower to make payments thereunder in the event
of early termination thereof, be guaranteed by the Company hereunder; and

WHEREAS, the Administrative Agent, the Lenders, the L/C Issuers and each other
Cash Management Bank and each other Hedge Bank are sometimes referred to
collectively herein as the “Beneficiaries”.

NOW THEREFORE, for value received, the sufficiency of which is hereby
acknowledged, and in consideration of any credit and/or financial accommodation
heretofore or hereafter from time to time made or granted to the Designated
Borrowers by the Beneficiaries and in consideration of any Guaranteed Cash
Management Agreement or Guaranteed Hedge Agreement entered into heretofore or
hereafter by and among any Designated Borrower and any Cash Management Bank or
Hedge Bank, as applicable, the Guarantor hereby furnishes its guaranty of the
Guarantied Obligations (as hereinafter defined) as follows:

1. Guaranty. In order to induce the Lenders to extend credit to the Company and
the Designated Borrowers, the Cash Management Banks to enter into Guaranteed
Cash Management Agreements and the



--------------------------------------------------------------------------------

Hedge Banks to enter into Guaranteed Hedge Agreements, the Guarantor hereby
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all existing and future
Obligations of any Designated Borrower to the Beneficiaries, in each case, now
or hereafter made, incurred or created, whether absolute or contingent,
liquidated or unliquidated, whether due or not due, and however arising under or
in connection with the Credit Agreement, the other Loan Documents (including
those arising under successive borrowing transactions under the Credit Agreement
and all renewals, extensions and modifications thereof and all costs, attorneys’
fees and expenses incurred by the Beneficiaries in connection with the
collection or enforcement thereof payable in accordance with, and to the extent
provided in, Section 10.04 of the Credit Agreement) and any Guaranteed Cash
Management Agreement or Guaranteed Hedge Agreement and whether recovery upon
such Indebtedness and liabilities may be or hereafter becomes unenforceable or
shall be an allowed or disallowed claim under any proceeding or case commenced
by or against the Guarantor or any Designated Borrower under any Debtor Relief
Law (collectively, the “Guarantied Obligations”). In furtherance of the
foregoing and without limiting the generality thereof, the Guarantor agrees that
the Guarantor’s payment of a portion, but not all, of the Guarantied Obligations
shall in no way limit, affect, modify or abridge the Guarantor’s liability for
any portion of the Guarantied Obligations that has not been paid. The books and
records of each Beneficiary showing the amount of the Guarantied Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Guarantor and conclusive for the purpose of establishing the
amount of the Guarantied Obligations absent manifest error. This Guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Guarantied Obligations or any instrument or agreement evidencing any
Guarantied Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guarantied Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
Notwithstanding the foregoing, the liability of the Guarantor with respect to
the Guarantied Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law.

2. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in the United States. The Guarantor
shall make all payments hereunder without setoff or counterclaim and free and
clear of and without deduction for any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings, compulsory loans, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein unless the
Guarantor is compelled by law to make such deduction or withholding. If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of any Beneficiary) is imposed upon the Guarantor with
respect to any amount payable by it hereunder, the Guarantor will pay to each
Beneficiary, on the date on which such amount is due and payable hereunder, such
additional amount in Dollars as shall be necessary to enable such Beneficiary to
receive the same net amount which such Beneficiary would have received on such
due date had no such obligation been imposed upon the Guarantor. The Guarantor
will deliver promptly to each Beneficiary certificates or other valid vouchers
for all taxes or other charges deducted from or paid with respect to payments
made by the Guarantor hereunder. The obligations of the Guarantor under this
section shall survive the payment in full of the Guarantied Obligations and
termination of this Guaranty. The obligations hereunder shall not be affected by
any acts of any legislative body or Governmental Authority affecting any
Designated Borrower, including but not limited to, any restrictions on the
conversion of currency or repatriation or control of funds or any total or
partial expropriation of any Designated Borrower’s property, or by economic,
political, regulatory or other events in the countries where any Designated
Borrower is located.

 

2



--------------------------------------------------------------------------------

3. Rights of Beneficiaries. The Guarantor consents and agrees that any
Beneficiary may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guarantied Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Guarantied Obligations; (c) apply such security and direct the order or
manner of sale thereof as such Beneficiary in its reasonable discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Guarantied Obligations. Without limiting the generality
of the foregoing, the Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.

4. Certain Waivers. The Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Designated Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Beneficiary) of the liability of any Designated Borrower;
(b) any defense based on any claim that the Guarantor’s obligations exceed or
are more burdensome than those of any Designated Borrower; (c) the benefit of
any statute of limitations affecting the Guarantor’s liability hereunder;
(d) any right to require any Beneficiary to proceed against any Designated
Borrower, proceed against or exhaust any security for Indebtedness, or pursue
any other remedy in such Beneficiary’s power whatsoever; (e) any benefit of and
any right to participate in any security now or hereafter held by any
Beneficiary; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties.

The Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guarantied Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guarantied Obligations.

5. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guarantied Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any Designated Borrower or any other person or entity is joined
as a party.

6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guarantied Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of any Beneficiary or facilities provided
by any Beneficiary with respect to the Guarantied Obligations are terminated. If
any amounts are paid to the Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of each Beneficiary and
shall forthwith be paid to each Beneficiary to reduce the amount of the
Guarantied Obligations, whether matured or unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guarantied Obligations now or hereafter existing and shall
remain in full force and effect with respect to all Guarantied Obligations only
until all Obligations under the Credit Agreement and the other Loan Documents
and any other amounts payable under this Guaranty are indefeasibly paid in full
in cash and

 

3



--------------------------------------------------------------------------------

any commitments of any Beneficiary or facilities provided by any Beneficiary
with respect to the Obligations under the Credit Agreement (other than
obligations and liabilities relating to Guaranteed Cash Management Agreements
and Guaranteed Hedge Agreements) are terminated. Notwithstanding the foregoing,
this Guaranty shall continue in full force and effect or be revived, as the case
may be, if any payment by or on behalf of any Designated Borrower or the
Guarantor is made, or any Beneficiary exercises its right of setoff, in respect
of the Guarantied Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Beneficiary in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not the Administrative Agent is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and Indebtedness of the Designated Borrowers owing to the Guarantor
(including any obligation or Indebtedness of any Designated Borrower owing to
the Guarantor as subrogee of any Beneficiary in respect of any Guarantied
Obligations), whether now existing or hereafter arising and in each case
resulting from the Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guarantied Obligations.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guarantied Obligations is stayed, in connection with any case
commenced by or against the Guarantor or any Designated Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Guarantor immediately upon demand by the Administrative Agent.

10. Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
incurred by any Beneficiary (including the Attorney Costs for any Beneficiary)
in connection with the enforcement or protection of any Beneficiary’s rights
under this Guaranty or in respect of the Guarantied Obligations, including any
incurred during any “workout” or restructuring in respect of the Guarantied
Obligations and any incurred in the preservation, protection or enforcement of
any rights of any Beneficiary in any proceeding under any Debtor Relief Laws.
The obligations of the Guarantor under this section shall survive the payment in
full of the Guarantied Obligations and termination of this Guaranty.

11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor. No failure by any Beneficiary to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by the Administrative Agent and the Guarantor in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by the Guarantor for the benefit of the
Beneficiaries or any term or provision thereof.

12. Condition of Designated Borrowers. The Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Designated Borrower and any other guarantor such information
concerning the financial condition, business and operations of such Designated
Borrower and any such other guarantor as the Guarantor requires, and that the
Beneficiaries have no duty, and the Guarantor is not relying on the
Beneficiaries at any time, to disclose to the Guarantor any information relating
to the business, operations or financial condition of any Designated Borrower or
any other guarantor (the guarantor waiving any duty on the part of the
Beneficiaries to disclose such information and any defense relating to the
failure to provide the same).

 

4



--------------------------------------------------------------------------------

13. Setoff. If and to the extent any payment is not made when due hereunder, any
Beneficiary may setoff and charge from time to time any amount so due against
any or all of the Guarantor’s accounts or deposits with such Beneficiary.

14. Representations and Warranties. The Guarantor represents and warrants that
(a) it is duly organized or formed, validly existing and, as applicable, in good
standing under the laws of the jurisdiction of its incorporation or organization
and has all requisite power and authority to execute, deliver and perform its
obligations under this Guaranty, and all necessary authority has been obtained;
(b) this Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms; (c) the making and performance of this
Guaranty does not and will not violate in any material respect the provisions of
any applicable law, regulation or order, and does not and will not result in the
breach of, or constitute a default or require any consent under, any material
agreement, instrument, or document to which it is a party or by which it or any
of its property may be bound or affected; and (d) all requisite governmental
licenses, authorizations, consents and approvals for the execution, delivery and
performance of this Guaranty have been obtained or made and are in full force
and effect; except in each case referred to in clause (a) or (c), to the extent
that such failure to do so or such contravention, as the case may be, could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

15. Indemnification and Survival. Without limitation of its indemnification
obligations under the other Loan Documents or under any Guaranteed Cash
Management Agreement or Guaranteed Hedge Agreement, the Guarantor agrees to
indemnify and hold harmless the Administrative Agent and the other Indemnitees
from and against (and will reimburse each Indemnitee as the same are incurred
for) any and all actions, suits, proceedings (including any investigations or
inquiries), claims, damages, losses, liabilities and expenses (including the
reasonable fees, charges and disbursements of any counsel of any Indemnitee and
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee) joint or several, of any kind or nature whatsoever that may
be incurred or suffered by, asserted against or involve an Indemnitee or brought
by the Guarantor, any of its Subsidiaries, any of their respective Affiliates or
any other Person or entity, in each case, arising out of or in connection with
or by reason of (including in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith (including in
connection with the enforcement of the indemnification obligations set forth
herein)) the execution or delivery of this Guaranty, any other Loan Document or
any Guaranteed Cash Management Agreement, Guaranteed Hedge Agreement or any
agreement or instrument contemplated hereby and thereby or, in the case of the
Administrative Agent (and any sub agent thereof) and its Related Parties only,
the administration of this Guaranty and the other Loan Documents except to the
extent such action, suit, proceeding, claim, damage, loss, liability or expense
either (x) (1) is determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (2) results from a claim brought by the
Guarantor or any other Loan Party against an Indemnitee for a material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Guarantor or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (y) arises solely from disputes solely between or
among Indemnitees (except that in the event of such dispute involving a claim or
proceeding brought against the Administrative Agent, an Arranger, any L/C Issuer
or the Swing Line Lender or any of their respective Related Parties (in each
case, acting in its capacity as such) by the other Indemnitees, the
Administrative Agent, such Arranger, such L/C Issuer or the Swing Line Lender or
such Related Party, as applicable, shall be entitled (subject to the other
limitations and exceptions set forth in this Section) to the benefit of such
indemnification) not relating to or in connection with acts or omissions by the
Guarantor, any of its Subsidiaries, any of their respective Affiliates or any
other Person or entity; provided that each

 

5



--------------------------------------------------------------------------------

Indemnitee will repay to the Company any reimbursements provided by the Company
to such Indemnitee to the extent that it is determined that such Indemnitee is
not entitled to such indemnification by virtue of one or both of the exceptions
in clauses (x) and (y) above. The Guarantor agrees that no Indemnitee shall have
any liability (whether direct or indirect, in contract or tort or otherwise) to
the Guarantor or its Subsidiaries or Affiliates or the Guarantor’s respective
equity holders or creditors arising out of, related to or in connection with any
aspect of the transactions contemplated hereby, except to the extent of direct,
as opposed to special, indirect, consequential or punitive, damages determined
to have resulted from such Indemnitee’s gross negligence, material breach of
contract or willful misconduct, in each case, as determined by a court of
competent jurisdiction in a final and nonappealable judgment. Notwithstanding
any other provision of this Guaranty, no Indemnitee shall be liable for any
damages arising from the use by others of information or other materials
obtained through Internet, electronic telecommunications or other information
transmission systems other than damages resulting directly and primarily from
its gross negligence, bad faith or willful misconduct, in each case, as
determined by a court of competent jurisdiction in a final and nonappealable
judgment. If legally permitted, any Indemnitee shall promptly notify the
Guarantor in writing of any claim or action by a third party for which the
Indemnitee plans to seek indemnification hereunder; provided that no failure or
delay by any Indemnitee to so provide such notice shall relieve the Guarantor
from any liability or obligation hereunder except to the extent of any material
prejudice, damage or liability caused by or arising out of such delay or
failure. Without limiting the rights of the Indemnitees under this Section,
including the right of Indemnitees to retain counsel at the Guarantor’s expense
(but subject to the limitations with respect to such retention of counsel
contained in this Section), the Guarantor may settle or agree to the entry of
judgment with respect to any such claim or action; provided that the Guarantor
shall not, without the subject Indemnitee’s written consent (such consent not to
be unreasonably withheld, conditioned or delayed), settle, compromise, consent
to the entry of any judgment in or otherwise seek to terminate any such
investigation, litigation or proceeding, whether or not any Indemnified Party is
an actual or potential party thereto, unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each such
Indemnitee from any liabilities arising out of such claim, action or proceeding
and (ii) does not include any statement as to or any admission of fault,
culpability, wrong-doing or a failure to act by or on behalf of any Indemnitee.
Notwithstanding the foregoing, (x) any Indemnitee shall have the right to settle
any such claim or action without the consent of the Guarantor (such consent not
to be unreasonably withheld or delayed), provided that the Guarantor shall have
no liability for any settlement entered into without its consent, and (y) the
indemnification obligations under this Section with respect to the fees, charges
and disbursements of any counsel for any Indemnitee shall be limited to the
reasonable and documented fees and expenses of (A) one outside counsel for the
Administrative Agent and the Lead Arrangers, taken together, (B) one additional
outside counsel for the Lenders and the L/C Issuers, taken together, (C) one
local or foreign counsel in each relevant jurisdiction, (D) any necessary
special or regulatory counsel and (E) in the case of an actual or perceived
conflict of interest with respect to any of the counsel identified in clauses
(A) through (D) above, such additional counsel to each group of affected Persons
similarly situated, taken as a whole, as a reasonably necessary to eliminate
such conflict. The obligations of the Guarantor under this section shall survive
the payment in full of the Guarantied Obligations and termination of this
Guaranty.

16. GOVERNING LAW; ASSIGNMENT; JURISDICTION; NOTICES. THIS GUARANTY AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Guaranty shall (a) bind the Guarantor and its successors and assigns,
provided that the Guarantor may not assign its rights or obligations under this
Guaranty without the prior written consent of the Beneficiaries (and any
attempted assignment without such consent shall be void), and (b) inure to the

 

6



--------------------------------------------------------------------------------

benefit of each Beneficiary and its successors and assigns and each Beneficiary
may, without notice to the Guarantor and without affecting the Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guarantied
Obligations and this Guaranty, in whole or in part.

THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR THE TRANSACTIONS RELATING
HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY SHALL AFFECT ANY RIGHT THAT ANY BENEFICIARY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST THE GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY IN ANY COURT REFERRED TO IN THE IMMEDIATELY PRECEDING PARAGRAPH OF
THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

The Guarantor agrees that any Beneficiary may disclose to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations of all or part of the Guarantied Obligations any and all
information in such Beneficiary’s possession concerning the Guarantor, this
Guaranty and any security for this Guaranty. All notices and other
communications to the Guarantor under this Guaranty shall be provided in the
manner set forth for notices in Section 10.02 of the Credit Agreement.

17. WAIVER OF JURY TRIAL; FINAL AGREEMENT. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR

 

7



--------------------------------------------------------------------------------

ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

THIS GUARANTY CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.

18. Foreign Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due under this Guaranty in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the applicable Beneficiary could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of the Guarantor in respect of any
such sum due from it to any Beneficiary under this Guaranty shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Guaranty (the “Obligations Currency”), be discharged only to
the extent that on the Business Day following receipt by any such Beneficiary of
any sum adjudged to be so due in the Judgment Currency, such Beneficiary may in
accordance with normal banking procedures purchase the Obligations Currency with
the Judgment Currency. If the amount of the Obligations Currency so purchased is
less than the sum originally due to such Beneficiary from the Guarantor in the
Obligations Currency, the Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Beneficiary to whom such
obligation was owing against such loss. If the amount of the Obligations
Currency so purchased is greater than the sum originally due to such Beneficiary
in such currency, such Beneficiary agrees to return the amount of any excess to
the Guarantor.

19. Administrative Agent as Agent. The Administrative Agent shall be obligated,
and shall have the right hereunder, to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action, solely in accordance with this Guaranty and the Credit
Agreement; provided that the Administrative Agent shall exercise, or refrain
from exercising, any remedies under or with respect to this Guaranty in
accordance with the instructions of the Required Lenders or all Lenders, as the
case may be, in accordance with the terms of the Credit Agreement. Each
Beneficiary not a party to the Credit Agreement that obtains the benefit of this
Guaranty shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Beneficiary, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

Upon the acceptance of any appointment as the Administrative Agent under
Section 9.06 of the Credit Agreement by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent under this Guaranty, and the retiring or removed
Administrative Agent under this Guaranty shall promptly (a) transfer to such
successor Administrative Agent all sums held hereunder, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under this
Guaranty, and (b) take such other actions as may be necessary or appropriate in
connection with the assignment to such successor

 

8



--------------------------------------------------------------------------------

Administrative Agent of the rights created hereunder, whereupon such retiring
Administrative Agent shall be discharged from its duties and obligations under
this Guaranty. After any retiring Administrative Agent’s resignation hereunder
as the Administrative Agent, the provisions of this Guaranty shall inure to its
benefits as to any actions taken or omitted to be taken by it under this
Guaranty while it was the Administrative Agent hereunder.

20. Counterparts; Effectiveness; Severability. This Guaranty may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original for all purposes; but all such counterparts together shall
constitute but one and the same instrument. This Guaranty shall become effective
as to the Guarantor upon the execution of a counterpart hereof by the Guarantor
and receipt by the Beneficiary of written or telephonic notification of such
execution and authorization of delivery thereof. If any provision of this
Guaranty is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Guaranty shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

21. Application of Funds. Except as expressly provided elsewhere in this
Guaranty, all proceeds received by the Beneficiaries on account of the
Guarantied Obligations from the Guarantor shall be applied to the payment of all
Guarantied Obligations (for the ratable benefit of the holders thereof) and, as
to Obligations arising under the Credit Agreement, as provided in Section 8.03
of the Credit Agreement.

22. Notice of Cash Management Agreements and Hedge Agreements. The
Administrative Agent shall not be deemed to have any duty whatsoever with
respect to any Cash Management Bank or Hedge Bank unless the Administrative
Agent has received written notice in form and substance satisfactory to the
Administrative Agent, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Company Guaranty
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date hereof.

 

THERMO FISHER SCIENTIFIC INC., as Guarantor By:  

 

Name:   Title:  

 

F-1

Form of Company Guaranty



--------------------------------------------------------------------------------

Acknowledged and accepted: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  

 

11



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

DESIGNATED BORROWER

JOINDER AGREEMENT

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Joinder Agreement is made and delivered pursuant to
Section 2.14 of that certain Credit Agreement, dated as of July 25, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Thermo Fisher Scientific Inc., a
Delaware corporation (the “Company”), the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent and Swing Line Lender and Barclays Bank PLC,
JPMorgan Chase Bank, N.A. and Bank of America, N.A., as L/C Issuers, and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Designated Borrower Joinder Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Each of                      (the “Applicant Borrower”) and the Company hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that the Applicant Borrower is a Domestic Subsidiary or an Eligible Foreign
Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

The true and correct unique identification number that has been issued to the
Applicant Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:

 

Identification Number

 

Jurisdiction of Organization

 

The proposed Designated Borrower Sublimit of the Applicant Borrower, to be
effective as of the effective date that shall be specified by the Administrative
Agent in its Designated Borrower Notice, is set forth below:

$        

The parties hereto hereby confirm that upon the effective date set forth in the
Administrative Agent’s Designated Borrower Notice, the Applicant Borrower shall
constitute a “Designated Borrower” for all purposes under the Credit Agreement
and have all obligations, duties and liabilities toward each of the other
parties to the Credit Agreement identical to those which the Applicant Borrower
would have had if the Applicant Borrower had been an original party to the
Credit Agreement as a Borrower[, except that, in all cases, the Applicant
Borrower’s obligation under the Credit Agreement shall be several and not
joint]4. The Applicant Borrower confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement (to the extent the same relate to a Subsidiary of the Company).

 

4  To include if the Applicant Borrower is an Eligible Foreign Subsidiary.

 

G-1

Form of Designated Borrower Joinder Agreement



--------------------------------------------------------------------------------

The parties hereto hereby request that the Applicant Borrower be entitled to
receive Committed Loans under the Credit Agreement, and understand, acknowledge
and agree that neither the Applicant Borrower nor the Company on its behalf
shall have any right to request any Committed Loans for the Applicant Borrower’s
account as a Designated Borrower unless and until the effective date designated
by the Administrative Agent in a Designated Borrower Notice delivered to the
Company and the Participating Lenders pursuant to Section 2.14 of the Credit
Agreement.

This Designated Borrower Joinder Agreement shall constitute a Loan Document
under the Credit Agreement.

THIS DESIGNATED BORROWER JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

G-2

Form of Designated Borrower Joinder Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Joinder Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

THERMO FISHER SCIENTIFIC INC. By:  

 

Name:  

 

Title  

 

[APPLICANT BORROWER] By:  

 

Name:  

 

Title  

 

 

G-3

Form of Designated Borrower Joinder Agreement



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

DESIGNATED BORROWER NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

   Certain Participating Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Credit Agreement, dated as of July 25, 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Thermo Fisher Scientific Inc., a Delaware
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and Swing Line Lender and Barclays Bank PLC, JPMorgan Chase
Bank, N.A. and Bank of America, N.A., as L/C Issuers, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

The Company hereby notifies the Administrative Agent and the Lenders that
effective as of the date hereof [                    ] shall be a Designated
Borrower and may receive Committed Loans under its Designated Borrower Sublimit
for its account on the terms and conditions set forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

THERMO FISHER SCIENTIFIC INC. By:  

 

Name:  

 

Title:  

 

 

H-1

Form of Designated Borrower Notice



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 25, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Thermo Fisher Scientific Inc., a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and Swing Line Lender and Barclays Bank PLC, JPMorgan Chase
Bank, N.A. and Bank of America, N.A., as L/C Issuers.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the applicable Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the
applicable Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the applicable Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the applicable Borrower and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:  

 

  Title:  

 

Date:              , 20[    ]

 

I-1-1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 25, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Thermo Fisher Scientific Inc., a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and Swing Line Lender and Barclays Bank PLC, JPMorgan Chase
Bank, N.A. and Bank of America, N.A., as L/C Issuers.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the applicable Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the applicable Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

Date:              , 20[    ]

 

I-2-1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 25, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Thermo Fisher Scientific Inc., a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and Swing Line Lender and Barclays Bank PLC, JPMorgan Chase
Bank, N.A. and Bank of America, N.A., as L/C Issuers.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
applicable Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the applicable Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

Date:                  , 20[    ]

 

I-3-1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of July 25, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Thermo Fisher Scientific Inc., a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and Swing Line Lender and Barclays Bank PLC, JPMorgan Chase
Bank, N.A. and Bank of America, N.A., as L/C Issuers.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the applicable
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the applicable Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the applicable Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the applicable Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:  

 

  Title:  

 

Date:                  , 20[    ]

 

I-4-1

U.S. Tax Compliance Certificate